Exhibit 10(i)










STOCK PURCHASE AGREEMENT

This Stock Purchase Agreement (“Agreement”) is made as of January 23, 2006, by
and among Scott M. Wood, Steven A. Wood, individually and as Trustees on behalf
of the Trusts listed as shareholders on Schedule 2.1 (“Sellers”), IAC Holding
Corp. (“Buyer”) and Independence Holding Company (“IHC”).

RECITALS

WHEREAS, Sellers own 100% of the outstanding capital stock of Insurers
Administrative Corporation,  an Arizona corporation (“ Company”), and Interlock
Corporation, an Arizona corporation (“Interlock”; collectively with the Company,
the “Acquired Companies”); and

WHEREAS, Buyer wishes to purchase, and the Sellers wish to sell, all of the
outstanding capital stock of the Acquired Companies, on the terms and subject to
the conditions contained in this Agreement.

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:




AGREEMENTS

1.

DEFINITIONS

For purposes of this Agreement, the following terms have the meanings specified
or referred to in this Section 1 (such meanings to be equally applicable to both
the singular and plural forms of the terms defined):

“2004 Financial Statements”––as defined in Section 3.4.

 “Accounts Receivable”—as defined in Section 3.7.

“Acquired Companies”––as defined in the Recitals of this Agreement.

 “Acquired Company Benefit Plans”—as set forth in Section 3.11.

 “Affiliate”—as to any Person, any other Person that directly or indirectly
controls, is controlled by, or is under common control with such first Person.
 For the purposes of this Agreement, a Person shall be deemed to control another
Person if such Person possesses, directly or indirectly, the power to direct or
cause the direction of the management, policies and/or decision making of such
other Person, whether through the ownership of voting securities, by contract or
otherwise.

“Agreement”—as defined in the first paragraph hereof.





“Applicable Contract”––any Contract (a) under which any Acquired Company has or
may acquire any rights, (b) under which any Acquired Company has or may become
subject to any obligation or liability, or (c) by which any Acquired Company or
any of the assets owned or used by it is or may become bound.

“Benefit Plan”—any plan, program, policy, practice, Contract, agreement or other
arrangement providing for compensation, loans, severance, termination pay,
pension benefits, retirement benefits, deferred compensation, salary
continuation, performance awards, stock or stock-related awards, fringe
benefits, health, dental, vision, life, disability, sabbatical, or accidental
death and dismemberment benefits, or other employee benefits or remuneration of
any kind, whether written or unwritten or otherwise, funded or unfunded.  

“Best Efforts”––the efforts that a prudent Person desirous of achieving a result
would use in similar circumstances.

“Breach”––a “Breach” of a representation, warranty, covenant, obligation, or
other provision of this Agreement or any instrument delivered pursuant to this
Agreement will be deemed to have occurred if there is or has been (a) any
inaccuracy in or breach of, or any failure to perform or comply with, such
representation, warranty, covenant, obligation, or other provision, or (b) any
claim (by any Person) or other occurrence or circumstance that is or was
inconsistent with such representation, warranty, covenant, obligation, or other
provision, and the term “Breach” means any such inaccuracy, breach, failure,
claim, occurrence, or circumstance.

“Business Day”—any day that is not Saturday, Sunday or a day on which banks are
required or permitted to be closed in the state of New York.

“Buyer”––as defined in the first paragraph of this Agreement.

 “Closing”—as defined in Section 2.3.

“Closing Date”––the date and time as of which the Closing actually takes place.

 “Code”—the Internal Revenue Code of 1986, as amended, or any successor law,
and, where appropriate, U.S. Treasury regulations issued thereunder.

“Company”––as defined in the Recitals of this Agreement.

“Competing Business”—as defined in Section 3.21.

“Consent”––any approval, consent, ratification, waiver, or other authorization
(including any Governmental Authorization).

“Contemplated Transactions”––all of the transactions contemplated by this
Agreement, including:

(a)

the sale of the Shares by Sellers to Buyer;





-

- 2 -

 -




(b)

the execution, delivery, and performance of the Releases and the Escrow
Agreement;

(c)

the performance by Buyer and Sellers of their respective covenants and
obligations under this Agreement; and

(d)

Buyer’s acquisition and ownership of the Shares and exercise of control over the
Acquired Companies.

“Contract”––any agreement, contract, obligation, promise, or undertaking
(whether written or oral and whether express or implied) that is legally
binding.

“Damages”––as defined in Section 9.2.

 “Encumbrance”––any charge, claim, community property interest, condition,
equitable interest, lien, option, pledge, security interest, right of first
refusal, or restriction of any kind, including any restriction on use, voting,
transfer, receipt of income, or exercise of any other attribute of ownership.

“Environmental Law”—any applicable foreign, federal, state, or local statute,
law, rule, regulation, ordinance, code, binding and enforceable guideline,
binding and enforceable written policy or rule of common law now in effect, or
any judicial or administrative interpretation thereof, including any judicial or
administrative order, consent decree or judgment in each case, to the extent
binding, relating to the environment, public health and safety, or hazardous
materials, including but not limited to the Comprehensive Environmental Response
Compensation and Liability Act, 42 USC §6901 et seq.; the Resource Conservation
and Recovery Act, 42 USC §6901 et seq.; the Federal Water Pollution Control Act,
33 USC §1251 et seq.; the Toxic Substances Control Act, 15 USC §2601 et seq.;
the Clean Air Act, 42 USC §7401 et seq.; the Safe Drinking Water Act, 42 USC
§3803 et seq.; the Oil Pollution Act of 1990, 33 USC §2701 et seq.; the
Emergency Planning and the Community Right-to-Know Act of 1986, 42 USC §1101 et
seq.; the Hazardous Material Transportation Act, 49 USC §1801 et seq.; and the
Occupational Safety and Health Act, 29 USC §651 et seq. (to the extent it
regulates occupational exposure to hazardous materials); any state or local
counterparts or equivalents, in each case as amended from time to time.

“ERISA”––the Employee Retirement Income Security Act of 1974 or any successor
law, and regulations and rules issued pursuant to that Act or any successor law.

“ERISA Affiliate”— with respect to any Seller, any trade or business (whether or
not incorporated) which, together with the Company, is treated as a single
employer within the meaning of Sections 414(b), (c), (m) or (o) of the Code.

“Escrow Agent” ”––as defined in Section 2.3 (c)

“Escrow Agreement” ––as defined in Section 2.3 (c)

“Escrow Fund”—as defined in Section 2.3(c).





-

- 3 -

 -




 “GAAP”––generally accepted United States accounting principles.

“Governmental Authorization”––any approval, consent, license, permit, waiver, or
other authorization issued, granted, given, or otherwise made available by or
under the authority of any Governmental Body or pursuant to any Legal
Requirement.

“Governmental Body”––any:

(a)

nation, state, county, city, town, village, district, or other jurisdiction of
any nature;

(b)

federal, state, local, municipal, foreign, or other government;

(c)

governmental or quasi-governmental authority of any nature (including any
governmental agency, branch, department, official, or entity and any court or
other tribunal);

(d)

multi-national organization or body; or

(e)

body exercising or entitled to exercise, any administrative, executive,
judicial, legislative, police, regulatory, or taxing authority or power of any
nature.

 “IHC Shares” ––as defined in Section 2.1.

“Indemnified Persons”––as defined in Section 9.2.

“Indemnifying Persons”––as defined in Section 9.2.

“Intellectual Property”–– (i) inventions, whether or not patentable, whether or
not reduced to practice or whether or not yet made the subject of a pending
patent application or applications, (ii) ideas and conceptions of potentially
patentable subject matter, including, without limitation, any patent
disclosures, whether or not reduced to practice and whether or not yet made the
subject of a pending patent application or applications, (iii) patents, (iv)
trademarks,  (v) copyrights, (vi) software, (vii) trade secrets and
confidential, technical or business information (including ideas, formulas,
compositions, inventions, and conceptions of inventions whether patentable or
unpatentable and whether or not reduced to practice), (viii) technology
(including know-how and show-how), manufacturing and production processes and
techniques, research and development information, drawings, specifications,
designs, plans, proposals, technical data, copyrightable works, financial,
marketing and business data, pricing and cost information, business and
marketing plans and customer and supplier lists and information, (ix) copies and
tangible embodiments of all the foregoing, in whatever form or medium, (x) all
rights to obtain and rights to apply for patents, and to register trademarks and
copyrights, (xi) all rights of the Acquired Companies to sue and recover and
retain damages and costs and attorneys’ fees for present and past infringement
of any of the Intellectual Property rights hereinabove set out and (xii) all
rights to use or possess the Intellectual Property of any other Person.

“Interim Period Financial Statements”––as defined in Section 3.4.





-

- 4 -

 -




“IRS”––the United States Internal Revenue Service or any successor agency, and,
to the extent relevant, the United States Department of the Treasury.

“Knowledge”:  an individual will be deemed to have “Knowledge” of a particular
fact or other matter if:

(a) such individual is actually aware of such fact or other matter; or

(b) a prudent individual could be expected to discover or otherwise become aware
of such fact or other matter in the course of conducting a reasonably
comprehensive investigation concerning the existence of such fact or
other matter.

A Person (other than an individual) will be deemed to have “Knowledge” of a
particular fact or other matter if any individual who is serving, or who has at
any time served, as a director, officer, partner, executor, or trustee of such
Person (or in any similar capacity) has, or at any time had, Knowledge of such
fact or other matter.

“Legal Proceeding”—any ongoing or threatened action, suit, litigation,
arbitration, proceeding (including any civil, criminal, administrative,
investigative or appellate proceeding), hearing, inquiry, audit, examination or
investigation commenced, brought, conducted or heard by or before, or otherwise
involving, any court or other Governmental Body or any arbitrator or arbitration
panel.

“Legal Requirement”––any federal, state, local, municipal, foreign,
international, multinational, or other administrative order, constitution, law,
ordinance, principle of common law, regulation, statute, or treaty.

“Material Adverse Effect” or “Material Adverse Change” ––any effect or change
that would be materially adverse to the business of the Acquired Companies,
taken as a whole, or to the ability of any Party to consummate timely the
Contemplated Transactions; provided that none of the following shall be deemed
to constitute, and none of the following shall be taken into account in
determining whether there has been, a Material Adverse Effect or Material
Adverse Change: (a) any adverse change, event, development, or effect arising
from or relating to (1) general business or economic conditions, including such
conditions related to the business of the Acquired Companies, (2) national or
international political or social conditions, including the engagement by the
United States in hostilities, whether or not pursuant to the declaration of a
national emergency or war, of the occurrence of any military or terrorist attack
upon the United States, or any of its territories, possessions, or diplomatic
consular offices or upon any military installation, equipment or personnel of
the United States, (3) financial, banking, or securities markets (including any
disruption thereof and any decline in the price of any security or any market
index), (4) changes in the United States generally accepted accounting
principles, (5) changes in laws, rules, regulations, orders, or other binding
directives issued by any Governmental Body, or (6) the taking of any action
contemplated by this Agreement and other agreements contemplated hereby, (b) any
existing event, occurrence, or circumstance with respect to which Buyer has
Knowledge as of the date hereof, and (c) any adverse change in or effect on the
business of the Acquired Companies that is cured by Sellers





-

- 5 -

 -




before the earlier of the Closing Date or the date on which this Agreement is
terminated pursuant to Section 7 hereof.

“Order”––any award, decision, injunction, judgment, order, ruling, subpoena, or
verdict entered, issued, made, or rendered by any court, administrative agency,
or other Governmental Body or by any arbitration panel.

“Ordinary Course of Business”––an action taken by a Person will be deemed to
have been taken in the “Ordinary Course of Business” only if such action is
consistent with the past practices of such Person and is taken in the ordinary
course of the normal day-to-day operations of such Person.

“Organizational Documents”––(a) the articles or certificate of incorporation and
the bylaws of a corporation; (b) any charter or similar document adopted or
filed in connection with the creation, formation, or organization of a Person;
and (c) any amendment to any of the foregoing.

“Person”––any individual, corporation (including any non-profit corporation),
general or limited partnership, limited liability company, joint venture,
estate, trust, association, organization, labor union, or other entity or
Governmental Body.

“Purchase Price”—as defined in Section 2.1.

 “Related Person”––with respect to a particular individual:

(a)

each other member of such individual’s Family;

(b)

any Person that is directly or indirectly controlled by such individual or one
or more members of such individual’s Family;

(c)

any Person in which such individual or members of such individual’s Family hold
(individually or in the aggregate) a Material Interest; and

(d)

any Person with respect to which such individual or one or more members of such
individual’s Family serves as a director, officer, partner, executor, or trustee
(or in a similar capacity).

With respect to a specified Person other than an individual:

(a)

any Person that directly or indirectly controls, is directly or indirectly
controlled by, or is directly or indirectly under common control with such
specified Person;

(b)

any Person that holds a Material Interest in such specified Person;

(c)

each Person that serves as a director, officer, partner, executor, or trustee of
such specified Person (or in a similar capacity);

(d)

any Person in which such specified Person holds a Material Interest;





-

- 6 -

 -




(e)

any Person with respect to which such specified Person serves as a general
partner or a trustee (or in a similar capacity); and

(f)

any Related Person of any individual described in clause (b) or (c).

For purposes of this definition, (a) the “Family” of an individual includes (i)
the individual, (ii) the individual’s spouse and former spouses, (iii) any other
natural person who is related to the individual or the individual’s spouse
within the second degree, and (iv) any other natural person who resides with
such individual, and (b) “Material Interest” means direct or indirect beneficial
ownership (as defined in Rule 13d-3 under the Securities Exchange Act of 1934)
of voting securities or other voting interests representing at least ten percent
(10%) of the outstanding voting power of a Person or equity securities or other
equity interests representing at least ten percent (10%) of the outstanding
equity securities or equity interests in a Person.

“Releases”––as defined in Section 2.2(a)(ii).

“Representative”––with respect to a particular Person, any director, officer,
employee, agent, consultant, advisor, or other representative of such Person,
including legal counsel, accountants, and financial advisors.

“Salary Continuation Agreements” — those certain agreements entered into before
December 31, 2005 between the Company and such members of senior management as
listed in Schedule SCA, providing for salary continuation beyond active
full-time employment.

“Section 3.15 Documents”—as defined in Section 3.15.

“Securities Act”––the Securities Act of 1933, and regulations and rules issued
pursuant to that Act.

“Sellers”––as defined in the first paragraph of this Agreement.

“Sellers’ Closing Documents”—as defined in Section 3.2(a).

“Shares”––as defined in Section 2.1.

 “Shareholders’ Representative”—Mr. Scott M. Wood.

“Tax”—any tax (including any income tax, franchise tax, capital gains tax, gross
receipts tax, value-added tax, surtax, excise tax, ad valorem tax, transfer tax,
stamp tax, sales tax, use tax, property tax, business tax, withholding tax or
payroll tax), levy, assessment, tariff, duty (including any customs duty),
deficiency or fee, and any related charge or amount (including any fine, penalty
or interest), imposed, assessed or collected by or under the authority of any
Governmental Body payable pursuant to any tax sharing agreement, contract or
other arrangement, or imposed or that arise or are payable as a result of
successor or transferee liability or otherwise.





-

- 7 -

 -




“Tax Reserve”—the amounts respectively reserved for the payment of taxes on the
books of the Acquired Companies, on a consolidated basis with respect to the
Company’s subsidiaries, on the Closing Date.

“Tax Returns”—any  return (including any information return), report, statement,
schedule, notice, form, or other document or information filed with or submitted
to, or required to be filed with or submitted to, any Governmental Body in
connection with the determination, assessment, collection, or payment of any Tax
or in connection with the administration, implementation, or enforcement of or
compliance with any Legal Requirement relating to any Tax.

“Threatened”––a claim, Proceeding, dispute, action, or other matter will be
deemed to have been “Threatened” if any demand or statement has been made
(orally or in writing) or any notice has been given (orally or in writing), or
if any other event has occurred or any other circumstances exist, that would
lead a prudent Person to conclude that such a claim, Proceeding, dispute,
action, or other matter is likely to be asserted, commenced, taken, or otherwise
pursued in the future.




2.

SALE AND TRANSFER OF SHARES; CLOSING

2.1

SHARES

Subject to the terms and conditions of this Agreement, including, without
limitation, the terms of the Escrow Agreement provided for Section 2.3(c), and
in reliance upon the representations, warranties and agreements contained
herein, the Sellers will sell and transfer to Buyer at the Closing and Buyer
will purchase from the Sellers at the Closing, all of the voting and nonvoting
shares of the common stock, of the Acquired Companies as is indicated on
Schedule 2.1 to this Agreement (“Shares”), for $29.4 million, consisting of
$21.36 million cash and $8.04 million in the common stock of IHC, par value
$1.00 per share, (“IHC Shares”), valued at $18.00 per share for purpose of this
Section (“Purchase Price”), to be allocated and distributed as set forth on
Schedule 2.1.




(a)

IHC Shares Price Protection

At any time from the first anniversary of the Closing Date to the second
anniversary of

the Closing Date, each of Stephen A. Wood and Scott M. Wood will have the right
to require IHC or its designee to purchase for cash at $17.00 per share as
follows: (i) up to 111,111 IHC Shares from Scott M. Wood or from one or more
trusts controlled by Scott M. Wood that hold IHC Shares, and (ii) up to 83,332
IHC Shares from Stephen A. Wood or from one or more trusts controlled by Stephen
A. Wood that hold IHC Shares.  None of the IHC Shares subject to the price
protection described in this Section 2.1 (a) shall be placed in the escrow
described in Section 2.3 (c).





-

- 8 -

 -




2.2

CLOSING

The purchase and sale (the “Closing”) provided for in this Agreement will take
place remotely via the exchange of documents and signatures at the Company’s
offices at 9am local time, on January 31, 2006, or at such other time and place
as the parties may agree.  Subject to the provisions of Section 7, failure to
consummate the purchase and sale provided for in this Agreement on the date and
time and at the place determined pursuant to this Section 2.2 will not result in
the termination of this Agreement and will not relieve any party of any
obligation under this Agreement.

2.3

CLOSING OBLIGATIONS

At the Closing:

(a)

Sellers will deliver to Buyer:

(i)

Stock Certificates: certificates representing the Shares, free and clear of all
Encumbrances duly endorsed (or accompanied by duly executed stock powers) for
transfer to Buyer;

(ii)

Sellers Release: releases in the form of Exhibit 2.3(a)(ii) executed by Sellers
(collectively, “Releases”); and

(iii)

Closing Certificate: a certificate executed by Sellers in the form of Exhibit
2.3(a)(iii) representing and warranting to Buyer that each of Sellers’
representations and warranties in this Agreement was accurate in all respects as
of the date of this Agreement and is accurate in all respects as of the Closing
Date as if made on the Closing Date and that Sellers have performed and complied
with all of the terms, covenants, provisions and conditions to be performed and
complied with by Sellers at or before the Closing.

(iv)

Legal Opinion:  Counsel to the Sellers shall have delivered to the Buyer a legal
opinion addressing such customary and appropriate matters as Counsel to the
Sellers and the Buyer may agree, but in any event including, without limitation,
affirmative opinions as to: (i) the authority of the Sellers to enter into this
Agreement and to consummate the transactions contemplated hereby; (ii) the
binding nature of this Agreement with respect to the Sellers; and (iii) that the
title of the Sellers to the Shares is unencumbered, to the Knowledge of Counsel
to the Sellers.  

(b)

Buyer will deliver to each Seller the amount of cash consideration set forth
next to such Seller’s name on Schedule 2.1 hereto by wire transfer in accordance
with written transfer instructions delivered to Buyer by each such Seller prior
to Closing.  

 Further, at the Closing, IHC shall transfer to each Seller such number of IHC
Shares as set forth next to such Seller’s name on Schedule 2.1 hereto, free and
clear of any liens, options, charges, restrictions, claims or encumbrances of
any nature, provided, however, that the





-

- 9 -

 -




certificates representing such shares shall bear customary legends limiting
their resale in the absence of an effective registration under the Securities
Act.

(c)

There shall be placed in escrow with J.P. Morgan Trust Company, N.A. (“Escrow
Agent”) 83,332 IHC Shares (the “Escrow Fund”), with each of Scott M. Wood and
Stephen A. Wood contributing half of such escrowed shares from their respective
portion of Purchase Price, provided that should the trading price at the New
York Stock Exchange of IHC common stock fall below $18 per share, Sellers will
not be obligated to provide further funding to the escrow.  Such escrowed shares
shall be delivered by Buyer to the Escrow Agent at the Closing and shall be held
and delivered by the Escrow Agent in accordance with the terms and provisions of
a Escrow Agreement in a form to be mutually agreed upon (“Escrow Agreement”),
which Escrow Agreement, Buyer, Sellers, Shareholders’ Representative, and Escrow
Agent shall execute and deliver at the Closing.




3.

REPRESENTATIONS AND WARRANTIES OF SELLERS

Except as set forth on the Disclosure Schedule, which shall qualify the
representations and warranties set forth in this Section 3, and which shall be
organized in Parts corresponding to the numbering in this Section 3, the
Sellers, jointly and severally, hereby represents and warrants to, and for the
benefit of, Buyer, as follows:

3.1

ORGANIZATION AND GOOD STANDING

(a)

Part 3.1 of the Disclosure Schedule contains a complete and accurate list for
each Acquired Company of its name, its jurisdiction of incorporation, other
jurisdictions in which it is authorized to do business, and its capitalization
(including the identity of each stockholder and the number of shares held by
each).  Each Acquired Company is a corporation duly organized, validly existing,
and in good standing under the laws of its jurisdiction of incorporation, with
full corporate power and authority to conduct its business as it is now being
conducted, to own or use the properties and assets that it purports to own or
use, and to perform all its obligations under Applicable Contracts.  Each
Acquired Company is duly qualified to do business as a foreign corporation and
is in good standing under the laws of each state or other jurisdiction in which
either the ownership or use of the properties owned or used by it, or the nature
of the activities conducted by it, requires such qualification.

(b)

Buyer has received copies of the Organizational Documents of each Acquired
Company, as currently in effect.

3.2

AUTHORITY; NO CONFLICT

(a)

This Agreement constitutes the legal, valid, and binding obligation of Sellers ,
enforceable against Sellers  in accordance with its terms.  Upon the execution
and delivery by Sellers of the Escrow Agreement and the Releases (collectively,
the “Sellers’ Closing Documents”), the Sellers’ Closing Documents will
constitute the legal, valid, and binding obligations of Sellers, enforceable
against Sellers in accordance with their respective terms.  Sellers have the
absolute and unrestricted right, power, authority, and capacity to execute





-

- 10 -

 -




and deliver this Agreement and the Sellers’ Closing Documents and to perform
their obligations under this Agreement and the Sellers’ Closing Documents.

(b)

Except as set forth in Part 3.2 of the Disclosure Schedule, to the Knowledge of
each Seller, neither the execution and delivery of this Agreement nor the
consummation or performance of any of the Contemplated Transactions will,
directly or indirectly (with or without notice or lapse of time):

(i)

contravene, conflict with, or result in a violation of any provision of the
Organizational Documents of the Acquired Companies;

(ii)

contravene, conflict with, or result in a violation of, or give any Governmental
Body or other Person the right to challenge any of the Contemplated Transactions
or to exercise any remedy or obtain any relief under, any Legal Requirement or
any Order to which any Acquired Company or either Seller, or any of the assets
owned or used by any Acquired Company, may be subject;

(iii)

contravene, conflict with, or result in a violation of any of the terms or
requirements of, or give any Governmental Body the right to revoke, withdraw,
suspend, cancel, terminate, or modify, any Governmental Authorization that is
held by any Acquired Company or that otherwise relates to the business of, or
any of the assets owned or used by, any Acquired Company;

(iv)

cause Buyer or any Acquired Company to become subject to, or to become liable
for the payment of, any Tax;

(v)

cause any of the assets owned by any Acquired Company to be reassessed or
revalued by any taxing authority or other Governmental Body;

(vi)

contravene, conflict with, or result in a violation or breach of any provision
of, or give any Person the right to declare a default or exercise any remedy
under, or to accelerate the maturity or performance of, or to cancel, terminate,
or modify, any Applicable Contract; or

(vii)

result in the imposition or creation of any Encumbrance upon or with respect to
any of the assets owned or used by any Acquired Company.

(c)

Except as set forth in Part 3.2 of the Disclosure Schedule, to the Knowledge of
each Seller, neither any Seller nor any Acquired Company is, or will be,
required to give any notice to or obtain any Consent from any Person in
connection with the execution and delivery of this Agreement or the consummation
or performance of any of the Contemplated Transactions.

3.3

CAPITALIZATION

(a)

The authorized capital stock of each Acquired Company is as set forth on Part
3.3 of the Disclosure Schedule.  The outstanding  capital stock of each Acquired





-

- 11 -

 -




Company is as set forth on Part 3.3 of the Disclosure Schedule.  All of the
outstanding shares of capital stock of each Acquired Company have been duly
authorized and validly issued and are fully paid and nonassessable.  Except as
set forth on Part 3.3-(1), none of the Acquired Companies owns, or has any
Contract to acquire, any equity security or other security of any Person or any
direct or indirect equity or ownership interest in any other business.  Except
as set forth on Part 3.3 of the Disclosure Schedule, there are no authorized or
outstanding securities of any Acquired Company.  No Acquired Company is party to
any Contract relating to the issuance, sale, or transfer of any equity security
or other security of any Acquired Company.  No legend or other reference to any
purported Encumbrance appears upon any certificate representing capital stock of
any Acquired Company.  

(b)

Each Seller is the record and beneficial owner and holder of such shares of
capital stock of the Acquired Companies, and in such amounts, as set forth on
Schedule 2.1, free and clear of all Encumbrances or restrictions on transfer
(other than restrictions under the Securities Act and state securities laws).
 None of the outstanding equity securities or other securities of any Acquired
Company was issued in violation of the Securities Act or any other Legal
Requirement.  Except as set forth on Part 3.3-(2) of the Disclosure Schedule, no
Seller is a party to any option, warrant, purchase right or other Contract that
would require such Seller to sell, transfer or otherwise dispose of any of the
Shares.  No Seller is a party to any voting trust, proxy, or other agreement or
understanding with respect to the voting of any of the Shares.

3.4

FINANCIAL STATEMENTS

Buyer has received the audited consolidated financial statements of the Company
(balance sheets, statements of income and accumulated deficit and statements of
cash flows, together with the notes thereto) for the fiscal year ended December
31, 2004 (the “2004 Financial Statements”).  The 2004 Financial Statements are
complete and correct in all material respects and have been prepared in
accordance with GAAP applied on a consistent basis throughout the periods
indicated and with each other, including, without limitation, with respect to
reserves.  The 2004 Financial Statements fairly present in all material respects
the financial condition, operating results and cash flows of the Company and its
consolidated Subsidiaries as of December 31, 2004 and for the year then ended in
accordance with GAAP.  Buyer has also received the unaudited consolidated
financial statements of the Company (balance sheet and statement of operations)
for the three (3) months ended September 30, 2005 (the “Interim Period Financial
Statements”).  The Interim Period Financial Statements are complete and correct
in all material respects and have been prepared in accordance with GAAP applied
on a consistent basis throughout the periods indicated and with each other,
including, without limitation, with respect to reserves.  The Interim Period
Financial Statements fairly present in all material respects the operating
results of the Company and its consolidated subsidiaries as of September 30,
2005 and for the three (3) months then ended in accordance with GAAP, including,
without limitation, with respect to reserves.  Notwithstanding anything in this
Section 3.4 to the contrary, Buyer is fully aware of the Company’s Salary
Continuation Agreements and that the Company’s Financial Statements and the
Interim Period Financial Statements do not reflect any liability of the Company
in respect to the Salary Continuation Agreements.





-

- 12 -

 -




3.5

BOOKS AND RECORDS

The books of account, minute books and stock record books of the Acquired
Companies, all of which have been made available to Buyer, are complete and
correct.  The minute books of the Acquired Companies contain accurate and
complete records of all meetings held of, and corporate action taken by, the
stockholders, the Boards of Directors, and committees of the Boards of Directors
of the Acquired Companies, and no meeting of any such stockholders, Boards of
Directors, or committee has been held for which minutes have not been prepared
and included in such minute books.  At the Closing, all of such books and
records will be in the possession of the Acquired Companies.

3.6

TITLE TO ASSETS;

(a)

Each Acquired Company owns, and has good, valid and marketable title to, all
assets purported to be owned by it, including: (i) all of the Acquired
Companies’ rights under the Applicable Contracts and (ii) all other assets
reflected in the Acquired Companies’ books and records as being owned by the
respective Acquired Company, with the exception of leased property recorded as
assets on the Acquired Companies’ books and records because of GAAP requirements
related to capital leases.  Except as set forth on Part 3.6 of the Disclosure
Schedule, all of such assets are owned by the Acquired Companies free and clear
of any Encumbrances, except for any lien for current taxes not yet due and
payable.

(b)

The assets of the Acquired Companies constitute all the assets, properties,
rights and goodwill necessary to carry on the business of the Acquired Companies
as conducted as of the date of this Agreement and as anticipated to be conducted
as of the Closing Date.  Except for this Agreement, no Acquired Company has any
Contract, absolute or contingent (i) to effect any acquisition transaction for
control of any Acquired Company or (ii) to sell or otherwise transfer any assets
of any of the Acquired Companies, except in the Ordinary Course of Business.
 All material tangible assets which are owned, leased or used by the Acquired
Companies are in good operating condition and repair, subject to normal wear and
tear.

(c)

All leases and licenses to the assets used by any Acquired Company are valid and
enforceable in accordance with their terms against the parties thereto.

3.7

ACCOUNTS RECEIVABLE

All accounts receivable of the Acquired Companies that are reflected on the 2004
Financial Statements or the Interim Period Financial Statements or on the
accounting records of the Acquired Companies as of the Closing Date
(collectively, the “Accounts Receivable”) represent or will represent valid
obligations arising from sales actually made or services actually performed in
the Ordinary Course of Business.  Unless paid prior to the Closing Date, the
Accounts Receivable are or will be as of the Closing Date current and
collectible net of the respective reserves shown on the 2004 Financial
Statements or the Interim Period Financial Statements or on the accounting
records of the Acquired Companies as of the Closing Date (which reserves are
adequate and calculated consistent with past practice and, in the case of the
reserve as of the Closing Date, will not represent a greater percentage of the
Accounts Receivable as of the Closing Date than the reserve reflected in the
Interim Period Financial





-

- 13 -

 -




Statements represented of the Accounts Receivable reflected therein and will not
represent a Material Adverse Change in the composition of such Accounts
Receivable in terms of aging).  Subject to such reserves, each of the Accounts
Receivable either has been or will be collected in full, without any set-off,
within ninety days after the day on which it first becomes due and payable.
 There is no contest, claim, or right of set-off, other than returns in the
Ordinary Course of Business, under any Contract with any obligor of an Accounts
Receivable relating to the amount or validity of such Accounts Receivable.  

3.8

NO UNDISCLOSED LIABILITIES

Except as set forth in Part 3.8 of the Disclosure Schedule, to the Knowledge of
each Seller, the Acquired Companies have no liabilities or obligations of any
nature (whether known or unknown and whether absolute, accrued, contingent, or
otherwise) except for liabilities or obligations fully and adequately reflected
and reserved against in the 2004 Financial Statements or the Interim Period
Financial Statements and current liabilities incurred in the Ordinary Course of
Business since the respective dates thereof.

3.9

TAXES

(a)

Each Acquired Company has filed or caused to be filed (on a timely basis) all
Tax Returns that are or were required to be filed with respect to it, either
separately or as a member of a group of corporations, pursuant to applicable
Legal Requirements.  Sellers have delivered or made available to Buyer copies of
all such Tax Returns relating to income, payroll, use, and sales taxes since
2002.  Except as set forth on Part 3.9 of the Disclosure Schedule, each Acquired
Company has paid all Taxes that have or may have become due pursuant to such Tax
Returns or otherwise, or pursuant to any assessment received by any Seller or
any of the Acquired Companies, except for such Taxes, if any, as are being
contested in good faith and as to which adequate reserves have been provided in
the 2004 Financial Statements and the Interim Period Financial Statements.

(b)

Part 3.9 of the Disclosure Schedule contains a complete and accurate list of all
audits of all Tax Returns, including a reasonably detailed description of the
nature and outcome of each audit.  Copies of any audit report issued within the
last three years relating to Taxes due from or with respect to any Acquired
Company have been made available to the Buyer.  Except as set forth in Part 3.9
(b) of the Disclosure Schedule, there are no audits or investigations by any
taxing authority that have been or currently are in progress and no notice of
intent to conduct any audit or investigation has been received.  All
deficiencies proposed as a result of any audits or investigations have been
paid, reserved against, settled, or are being contested in good faith by
appropriate proceedings.  Part 3.9 (b) of the Disclosure Schedule describes all
adjustments to the Tax Returns filed by any of the Acquired Companies or any
group of corporations including any of the Acquired Companies for all taxable
years since January 1, 2000, and the resulting deficiencies proposed by the
applicable tax authority. Except as described in Part 3.9 of the Disclosure
Schedule, none of the Acquired Companies (or any consolidated, affiliated,
combined or similar group of which an Acquired Company is a member) and no
Seller has given or been requested to give waivers or extensions (or is or would
be subject to a waiver or extension given by any other Person) of  any statute
of limitations relating to the payment of Taxes of any of the Acquired Companies
or for which any of the Acquired





-

- 14 -

 -




Companies may be liable and no power of attorney with respect to any Tax matter
is currently in force.

(c)

The charges, accruals, and reserves with respect to Taxes on the respective
books of each Acquired Company are adequate (determined in accordance with GAAP)
and are at least equal to such Acquired Company’s liability for Taxes.  There
exists no proposed or unpaid tax assessment against any of the Acquired
Companies, except as disclosed in the 2004 Financial Statements or in Part 3.9
of the Disclosure Schedule.  All Taxes that any of the Acquired Companies is or
was required by any Legal Requirement to withhold or collect have been duly and
timely withheld or collected and, to the extent required, have been paid to the
proper Governmental Body or other Person.

(d)

All Tax Returns filed by (or that include on a consolidated basis) any of the
Acquired Companies are true, correct and complete.  There is no tax sharing
agreement that will require any payment by any of the Acquired Companies after
the date of this Agreement.

(e)

No Acquired Company has filed a consent under Code §341(f) concerning
collapsible corporations.   There is no agreement, contract, arrangement or plan
that has resulted or would result, separately or in the aggregate, in the
payment of (i) any "excess parachute payment" within the meaning of Code §280G
(or any corresponding provision of state, local or foreign Tax law) and (ii) any
amount that will not be fully deductible as a result of Code 162(m) (or any
corresponding provision of state, local or foreign Tax law).  No Acquired
Company has been a United States real property holding corporation within the
meaning of Code §897(c)(2) during the applicable period specified in Code
§897(c)(1)(A)(ii).

(f)

Except as set forth on Part 3.9 of the Disclosure Schedule, no Acquired Company
has liability for the Taxes of any person under Treasury Regulation Section
1.1502-6 (or any similar provision of state, local or foreign law), as a
transferee or successor, by contract, or otherwise.

(g)

No Acquired Company has agreed to, applied for, or is required to make any
adjustments pursuant to Code Section 481(a) or similar provision of state, local
or foreign law by reason of a change in accounting method, nor has any knowledge
that the IRS has proposed any such adjustment.  No Acquired Company has entered
into a closing agreement pursuant to Code Section 7121 or similar provision of
state, local or foreign law.  No Acquired Company has constituted a
“distributing corporation” or a “controlled corporation” for purposes of Code
Section 355.  

3.10

NO MATERIAL ADVERSE CHANGE

To the Knowledge of each Seller, since the date of the 2004 Financial
Statements, there has not been any Material Adverse Change in the business,
operations, properties, prospects, assets, or condition of any Acquired Company,
and no event has occurred or circumstance exists that may result in such a
Material Adverse Change.





-

- 15 -

 -




3.11

EMPLOYEE BENEFIT PLANS AND ARRANGEMENTS.  

(a)

All Benefit Plans of the Acquired Companies are listed on Part 3.11 of the
Disclosure Schedule (the “Acquired Company Benefit Plans”) and copies of all
material documentation relating to the Acquired Company Benefit Plans have been
delivered or made available to the Buyer (including copies of written Benefit
Plans, written descriptions of oral Benefit Plans, summary plans descriptions,
trust agreements, the three most recent annual returns and IRS determination
letters).

(b)

Each Acquired Company Benefit Plan, and the administration thereof complies, and
has at all times complied, in all material respects with its terms and with the
requirements of all applicable Legal Requirements, including ERISA and the Code,
and each Acquired Company Benefit Plan intended to qualify under section 401(a)
of the Code has at all times since its adoption been so qualified, and each
trust which forms a part of any such plan has at all times since its adoption
been tax-exempt under section 501(a) of the Code.

(c)

No Acquired Company Benefit Plan is a “defined benefit plan” within the meaning
of section 414(j) of the Code.

(d)

No Acquired Company Benefit Plan is a multiemployer plan within the meaning of
section 3(37) of ERISA.

(e)

No direct, contingent or secondary liability has been incurred or is expected to
be incurred by the Company under Title IV of ERISA to any party with respect to
any Acquired Company Benefit Plan, or with respect to any other Benefits Plan
presently or heretofore maintained or contributed to by any ERISA Affiliate.

(f)

Neither the Company nor any ERISA Affiliate has incurred any material liability
for any Tax imposed under sections 4971 through 4980E of the Code or civil
liability under sections 502(j) or (l) of ERISA.

(g)

No benefit under any Acquired Company Benefit Plan, including, without
limitation, any severance or parachute payment plan or agreement, will be
established or become accelerated, vested or payable by reason of any of the
Contemplated Transactions.

(h)

No Acquired Company Benefit Plan provides health or death benefit coverage
beyond the termination of an employee’s employment, except as required by Part 6
of Subtitle B of Title I of ERISA or section 4980B of the Code or any state
Legal Requirements requiring continuation of benefits coverage following
termination of employment.

(i)

No suit, actions or other litigation (excluding claims for benefits incurred in
the Ordinary Course of Business consistent with past practice of plan
activities) have been brought or, threatened against or with respect to any
Acquired Company Benefit Plan that could, individually or in the aggregate, have
a Material Adverse Effect on any Acquired Company.

(j)

All contributions to Acquired Company Benefit Plans that were required to be
made under the Acquired Company Benefit Plans have been made, and all benefits





-

- 16 -

 -




accrued under any Acquired Company Benefit Plan which is underfunded have been
paid, accrued or otherwise reserved in accordance with GAAP except with respect
to the Salary Continuation Agreements which are not fully funded, and the
Company has performed all material obligations required to be performed under
all the Acquired Company Benefit Plans.

3.12

COMPLIANCE WITH LEGAL REQUIREMENTS; GOVERNMENTAL AUTHORIZATIONS

(a)

Except as set forth in Part 3.12 of the Disclosure Schedule, to the Knowledge of
each Seller:

(i)

each Acquired Company is, and at all times since the date of its incorporation
has been, in full compliance with each Legal Requirement that is or was
applicable to it or to the conduct or operation of its business or the ownership
or use of any of its assets;

(ii)

no event has occurred or circumstances exists that (with or without notice or
lapse of time) (A) may constitute or result in a violation by any Acquired
Company of, or a failure on the part of any Acquired Company to comply with, any
Legal Requirement, or (B) may give rise to any obligation on the part of any
Acquired Company to undertake, or to bear all or any portion of the costs of,
any remedial action of any nature; and

(iii)

no Acquired Company has received, at any time since January 1, 2000, any notice
or other communication (whether oral or written) from any Governmental Body or
any other Person regarding (A) any actual, alleged, possible, or potential
violation of, or failure to comply with, any Legal Requirement, or (B) any
actual, alleged, possible, or potential obligation on the part of any Acquired
Company to undertake, or to bear all or any portion of the cost of, any remedial
action of any nature.

(b)

Part 3.12 (b) of the Disclosure Schedule contains a complete and accurate list
of each Governmental Authorization that is held by any Acquired Company or that
otherwise relates to the business of, or to any of the assets owned or used by,
any Acquired Company.  Each Governmental Authorization listed or required to be
listed in Part 3.12 (b) of the Disclosure Schedule is valid and in full force
and effect.  Except as set forth in Part 3.12 of the Disclosure Schedule, to the
Knowledge of each Seller:

(i)

each Acquired Company is, and at all times since January 1, 2000 has been, in
full compliance with all of the terms and requirements of each Governmental
Authorization identified or required to be identified in Part 3.12 (b) of the
Disclosure Schedule;

(ii)

no event has occurred or circumstance exists that may (with or without notice or
lapse of time) (A) constitute or result directly or indirectly in a violation of
or a failure to comply with any term or requirement of any Governmental
Authorization listed or required to be listed in Part 3.12(b)  of the Disclosure
Schedule, or (B) result directly or indirectly in the revocation,





-

- 17 -

 -




withdrawal, suspension, cancellation, or termination of, or any modification to,
any Governmental Authorization listed or required to be listed in Part 3.12 (b)
of the Disclosure Schedule;

(iii)

no Acquired Company has received, at any time since January 1, 2000, any notice
or other communication (whether oral or written) from any Governmental Body or
any other Person regarding (A) any actual, alleged, possible, or potential
violation of or failure to comply with any term or requirement of any
Governmental Authorization, or (B) any actual, proposed, possible, or potential
revocation, withdrawal, suspension, cancellation, termination of, or
modification to any Governmental Authorization; and

(iv)

all applications required to have been filed for the renewal of the Governmental
Authorizations listed or required to be listed in Part 3.12 (b) of the
Disclosure Schedule have been duly filed on a timely basis with the appropriate
Governmental Bodies, and all other filings required to have been made with
respect to such Governmental Authorizations have been duly made on a timely
basis with the appropriate Governmental Bodies.

(c)

To the Knowledge of each Seller, The Governmental Authorizations listed in Part
3.12 (b) of the Disclosure Schedule collectively constitute all of the
Governmental Authorizations necessary to permit the Acquired Companies to
lawfully conduct and operate their businesses in the manner they currently
conduct and operate such businesses and to permit the Acquired Companies to own
and use their assets in the manner in which they currently own and use such
assets.

3.13

LEGAL PROCEEDINGS; ORDERS

(a)

Except as set forth on Part 3.13 of the Disclosure Schedule, there is no pending
Legal Proceeding:

(i)

that has been commenced by or against any of the Acquired Companies or that
otherwise relates to or may affect the business of, or any of the assets owned
or used by, any of the Acquired Companies; or

(ii)

that challenges, or that may have the effect of preventing, delaying, making
illegal, or otherwise interfering with the Contemplated Transactions or with any
of the Contemplated Transactions, and there is no Order that may have such an
effect.

To the Knowledge of each Seller, no such Legal Proceeding has been Threatened,
and  no event has occurred or circumstance exists that may give rise to or serve
as a basis for the commencement of any such Legal Proceeding.  Copies of all
pleadings, correspondence, and other documents relating to each Legal Proceeding
listed in Part 3.13 of the Disclosure Schedule have been made available to the
Buyer.  The Legal Proceedings listed in Part 3.13 of the Disclosure Schedule
will not have a Material Adverse Effect on the business, operations, assets,
condition, or prospects of any of the Acquired Companies.





-

- 18 -

 -




(b)

Except as set forth in Part 3.13 of the Disclosure Schedule:

(i)

there is no Order to which any Acquired Company, or any of the assets owned or
used by any of the Acquired Companies, is subject;

(ii)

none of the Sellers is subject to any Order that relates to the business of, or
any of the assets owned or used by, any of the Acquired Companies; and

(iii)

no officer, director, agent, or employee of any of the Acquired Companies is
subject to any Order that prohibits such officer, director, agent, or employee
from engaging in or continuing any conduct, activity, or practice relating to
the business of any of the Acquired Companies.

(c)

Each Acquired Company is, and at all times since January 1, 2000 has been, in
full compliance with all of the terms and requirements of each Order to which
it, or any of the assets owned or used by it, is or has been subject.

(d)

No event has occurred or circumstance exists that may constitute or result in
(with or without notice or lapse of time) a violation of or failure to comply
with any term or requirement of any Order to which any of the Acquired
Companies, or any of the assets owned or used by any of the Acquired Companies,
is subject.

(e)

No Acquired Company has received, at any time since January 1, 2000, any notice
or other communication (whether oral or written) from any Governmental Body or
any other Person regarding any actual, alleged, possible, or potential violation
of, or failure to comply with, any term or requirement of any Order to which any
of the Acquired Companies, or any of the assets owned or used by any of the
Acquired Companies, is or has been subject.

3.14

ABSENCE OF CERTAIN CHANGES AND EVENTS; ORDINARY COURSE OF BUSINESS

Except as set forth in Part 3.14 of the Disclosure Schedule and as required
under Section 5.8 and Section 5.9, since the date of the 2004 Financial
Statements, the Acquired Companies have conducted their businesses only in the
Ordinary Course of Business and beyond such Ordinary Course of Business there
has not been any:

(i)

change in any Acquired Company’s authorized or issued capital stock; grant of
any stock option or right to purchase shares of capital stock of any Acquired
Company; issuance of any security convertible into such capital stock; grant of
any registration rights; purchase, redemption, retirement, or other acquisition
by any Acquired Company of any shares of any such capital stock; or declaration
or payment of any dividend or other distribution or payment in respect of shares
of capital stock;

(ii)

amendment to the Organizational Documents of any Acquired Company;





-

- 19 -

 -




(iii)

payment or increase by any Acquired Company of any bonuses, salaries, or other
compensation to any stockholder, director, officer, or (except in the Ordinary
Course of Business) employee or entry into any employment, severance, or similar
Contract with any director, officer, or employee;

(iv)

adoption of, or increase in the payments to or benefits under, any profit
sharing, bonus, deferred compensation, savings, insurance, pension, retirement,
or other employee benefit plan for or with any employees of any Acquired Company

(v)

damage to or destruction or loss of any asset or property of any Acquired
Company, whether or not covered by insurance, having a Material Adverse Effect
on the properties, assets, business, financial condition, or prospects of the
Acquired Companies, taken as a whole;

(vi)

entry into, termination of, or receipt of notice of termination of (i) any
license, distributorship, dealer, sales representative, joint venture, credit,
or similar agreement, or (ii) any Contract or transaction involving a total
remaining commitment by or to any Acquired Company of at least fifty thousand
dollars ($50,000).

(vii)

sale (other than sales of inventory in the Ordinary Course of Business), lease,
or other disposition of any asset or property of any Acquired Company or
mortgage, pledge, or imposition of any lien or other encumbrance on any material
asset or property of any Acquired Company, including the sale, lease, or other
disposition of any of the Intellectual Property required to be set forth on Part
3.18 of the Disclosure Schedule;

(viii)

cancellation or waiver of any claims or rights with a value to any Acquired
Company in excess of fifty thousand dollars ($50,000);

(ix)

material change in the accounting methods used by any Acquired Company;

(x)

agreement, whether oral or written, by any Acquired Company to do any of the
foregoing; or

(xi)

distribution (including by operation of law or otherwise), payment or dividend,
whether in cash or other property, to any stockholder of any Acquired Company.

3.15

CONTRACTS; NO DEFAULTS

(a)

Sellers  have delivered to Buyer true and complete copies (the “Section 3.15
Documents”) or a summary list thereof, as deemed acceptable and appropriate by
Buyer, of:





-

- 20 -

 -




(i)

each Applicable Contract that involves performance of services or delivery of
goods or materials by one or more Acquired Companies of an amount or value in
excess of fifty thousand dollars ($50,000);

(ii)

each Applicable Contract that involves performance of services or delivery of
goods or materials to one or more Acquired Companies of an amount or value in
excess of fifty thousand dollars ($50,000);

(iii)

each Applicable Contract that was not entered into in the Ordinary Course of
Business and that involves expenditures or receipts of one or more Acquired
Companies in excess of fifty thousand dollars ($50,000);

(iv)

each lease, rental or occupancy agreement, license, installment and conditional
sale agreement, and other Applicable Contract affecting the ownership of,
leasing of, title to, use of, or leasehold or other interest in, any real or
personal property (except personal property leases and installment and
conditional sales agreements  having a value per item or aggregate payments of
less than fifty thousand dollars ($50,000) and with terms of less than one
year);

(v)

each licensing agreement or other Applicable Contract with respect to patents,
trademarks, copyrights, or other Intellectual Property, including agreements
with current or former employees, consultants, or contractors regarding the
appropriation or the nondisclosure of any of the Intellectual Property Assets;

(vi)

each collective bargaining agreement and other Applicable Contract to or with
any labor union or other employee representative of a group of employees;

(vii)

each joint venture, partnership, and other Applicable Contract (however named)
involving a sharing of profits, losses, costs, or liabilities by any Acquired
Company with any other Person;

(viii)

each Applicable Contract containing covenants that in any way purport to
restrict the business activity of any Acquired Company or any Affiliate of an
Acquired Company or limit the freedom of any Acquired Company or any Affiliate
of an Acquired Company to engage in any line of business or to compete with any
Person;

(ix)

each Applicable Contract providing for payments to or by any Person based on
sales, purchases, or profits, other than direct payments for goods;

(x)

each power of attorney that is currently effective and outstanding;

(xi)

each Applicable Contract entered into other than in the Ordinary Course of
Business that contains or provides for an express undertaking by any Acquired
Company to be responsible for consequential damages;





-

- 21 -

 -




(xii)

each Applicable Contract for capital expenditures in excess of fifty thousand
dollars ($50,000);

(xiii)

each written warranty, guaranty, and or other similar undertaking with respect
to contractual performance extended by any Acquired Company other than in the
Ordinary Course of Business; and

(xiv)

each amendment, supplement, and modification (whether oral or written) in
respect of any of the foregoing.

(b)

With respect to the Section 3.15 Documents, the Sellers  have provided to Buyer
reasonably complete details concerning such Contracts, including the parties to
the Contracts, the amount of the remaining commitment of the Acquired Companies
under the Contracts, and the Acquired Companies’ office where details relating
to the Contracts are located.

(c)

No Seller (and no Related Person of any Seller) has or may acquire any rights
under, and no Seller has or may become subject to any obligation or liability
under, any Contract that relates to the business of, or any of the assets owned
or used by, any Acquired Company.

(d)

No officer, director, agent, employee, consultant, or contractor of any Acquired
Company is bound by any Contract that purports to limit the ability of such
officer, director, agent, employee, consultant, or contractor to (A) engage in
or continue any conduct, activity, or practice relating to the business of any
Acquired Company, or (B) assign to any Acquired Company or to any other Person
any rights to any invention, improvement, or discovery.

(e)

Each of the Section 3.15 Documents is in full force and effect and is valid and
enforceable in accordance with its terms.

(f)

Each Acquired Company is, and at all times since the date of its incorporation
has been, in full compliance with all applicable terms and requirements of each
Contract under which such Acquired Company has or had any obligation or
liability or by which such Acquired Company or any of the assets owned or used
by such Acquired Company is or was bound.

(g)

Each other Person that has or had any obligation or liability under any Contract
under which an   Acquired Company has or had any rights is, and at all times
since January 1, 2002 has been, in full compliance with all applicable terms and
requirements of such Contract.

(h)

To the Knowledge of each Seller, no event has occurred or circumstance exists
that (with or without notice or lapse of time) may contravene, conflict with, or
result in a violation or breach of, or give any Acquired Company or other Person
the right to declare a default or exercise any remedy under, or to accelerate
the maturity or performance of, or to cancel, terminate, or modify, any
Applicable Contract.





-

- 22 -

 -




(i)

No Acquired Company has given to or received from any other Person, at any time
since January 1, 2002, any notice or other communication (whether oral or
written) regarding any actual, alleged, possible, or potential violation or
  breach of, or default under, any Contract.

(j)

The Contracts relating to the provision of services by the Acquired Companies
have been entered into in the Ordinary Course of Business and have been entered
into without the commission of any act alone or in concert with any other
Person, or any consideration having been paid or promised, that is or would be
in violation of any Legal Requirement.

3.16

INSURANCE

(a)

The Buyer has received:

(i)

true and complete copies of all policies of insurance to which any of the
Acquired Companies is a party or under which any of the Acquired Companies, or
any director of any of the Acquired Companies, is covered; and

(ii)

true and complete copies of all pending applications for policies of insurance.

(b)

Part 3.16 of the Disclosure Schedule describes:

(i)

any self-insurance arrangement by or affecting any of the Acquired Companies,
including any reserves established thereunder;

(ii)

any contract or arrangement, other than a policy of insurance, for the transfer
or sharing of any risk by any of the Acquired Companies; and

(iii)

all obligations of each Acquired Company to third parties with respect to
insurance (including such obligations under leases and service agreements) and
identifies the policy under which such coverage is provided.

(c)

Part 3.16 of the Disclosure Schedule sets forth a complete and accurate list of
all of the Acquired Companies’ insurance carriers.  Except as set forth on Part
3.16 of the Disclosure Schedule, neither any Acquired Company, nor any Seller
has Knowledge of any such carrier who intends to terminate any insurance issued
to any Acquired Company.

(d)

Part 3.16 of the Disclosure Schedule sets forth, by year, for the current policy
year and each of the two (2) preceding policy years a summary of the loss
experience under each policy and a statement describing each claim under an
insurance policy for an amount in excess of fifty thousand dollars ($50,000),
which sets forth:

(i)

the name of the claimant;

(ii)

a description of the policy by insurer, type of insurance, and period of
coverage; and





-

- 23 -

 -




(iii)

the amount and a brief description of the claim; and

(iv)

a statement describing the loss experience for all claims that were
self-insured, including the number and aggregate cost of such claims.

(e)

All insurance policies to which any Acquired Company is a party or that provide
coverage to any Acquired Company or any director or officer of an Acquired
Company:

(i)

are valid, outstanding, and enforceable;

(ii)

are issued by an insurer that is financially sound and reputable;

(iii)

taken together, provide adequate insurance coverage for the assets and the
operations of each Acquired Company for all risks normally insured against by a
Person carrying on the same business or businesses as each Acquired Company;

(iv)

are sufficient for compliance with all Legal Requirements and Contracts to which
any Acquired Company is a party or by which any of them is bound;

(v)

will continue in full force and effect following the consummation of the
Contemplated Transactions; and

(vi)

do not provide for any retrospective premium adjustment or other
experience-based liability on the part of any of the Acquired Companies.

(f)

No Acquired Company has received (i) any refusal of coverage or any notice that
a defense will be afforded with reservation of rights, or (ii) any notice of
cancellation or any other indication that any insurance policy is no longer in
full force or effect or will not be renewed or that the issuer of any insurance
policy is not willing or able to perform its obligations thereunder.

(g)

Each Acquired Company has paid all premiums due, and have otherwise performed
all of their respective obligations, under each insurance policy to which any
Acquired Company is a party or that provides coverage to any Acquired Company or
director thereof.

(h)

Each Acquired Company has given notice to the insurer of all claims that may be
insured thereby.

3.17

ENVIRONMENTAL LAWS

Each Acquired Company and its respective predecessors has complied and is in
compliance with all Environmental Laws.  





-

- 24 -

 -




3.18

INTELLECTUAL PROPERTY

(a)

Part 3.18 of the Disclosure Schedule sets forth a true and complete list of all
Intellectual Property of any Acquired Company.  All patents, trademark or
service mark registrations, copyright registrations and applications therefore
required to be set forth on Part 3.18 of the Disclosure Schedule are valid, have
full force and authority and have been properly maintained and, if applicable,
renewed in accordance with the Laws of the relevant jurisdictions.  None of the
Intellectual Property required to be listed on Part 3.18 of the Disclosure
Schedule has been or is now involved in any opposition, invalidation or
cancellation proceeding, and no such action is threatened.

(b)

The Acquired Companies own or possess adequate, enforceable and transferable
licenses or other rights to use, without payment, all Intellectual Property now
used or employed in the Acquired Companies’ business, and the Contemplated
Transactions will not have a material adverse effect on the rights of the
Acquired Companies in the Intellectual Property required to be listed on Part
3.18 of the Disclosure Schedule.

(c)

The right, title and interest of the Acquired Companies in and to the
Intellectual Property required to be listed on Part 3.18 of the Disclosure
Schedule that are owned by the Acquired Companies are freely assignable and not
subject to Encumbrances, licenses or other interests of any other Person (in
whole or in part), including any right to royalties or other compensation in
connection therewith, and are adequate and sufficient to permit the Acquired
Companies to conduct their respective businesses as presently conducted.

(d)

No action is presently planned or pending against any Person to protect or
enforce any right or interest of any Acquired Company thereof in and to the
Intellectual Property required to be listed on Part 3.18 of the Disclosure
Schedule.

(e)

Except as disclosed on Part 3.18 of the Disclosure Schedule, to the Knowledge of
each Seller, no other Person has infringed, violated, conflicted or interfered
with or is infringing, violating, conflicting with or interfering with, or is
engaged in any activity which would constitute a misappropriation of, any of the
rights or interest of any Acquired Company in and to any of the Intellectual
Property or any Contract rights of any third party, (ii) the rendering by any
Acquired Company of its services and uses of the Intellectual Property required
to be listed on Part 3.18 of the Disclosure Schedule does not infringe, violate,
conflict with or interfere with the patent, copyright, trademark, service mark,
trade secret, trade name or other intellectual property or proprietary right of
any third party, and (iii) except as disclosed on Part 3.18 of the Disclosure
Schedule, no Acquired Company has received any notice or any threat of claim
that the Intellectual Property required to be listed on Part 3.18 of the
Disclosure Schedule infringes, violates, conflicts with or interferes with any
proprietary right of any other Person.

3.19

NO ILLEGAL PAYMENTS

To the Knowledge of each Seller, since January 1, 2002, no Acquired Company or
director, officer, agent, or employee of any Acquired Company, or any other
Person associated with or acting for or on behalf of any Acquired Company, has
directly or indirectly (a) made any contribution, gift, bribe, rebate, payoff,
influence payment, kickback, or other payment to any





-

- 25 -

 -




Person, private or public, regardless of form, whether in money, property, or
services (i) to obtain favorable treatment in securing business, (ii) to pay for
favorable treatment for business secured, (iii) to obtain special concessions or
for special concessions already obtained, for or in respect of any Acquired
Company or any Affiliate of an Acquired Company, or (iv) in violation of any
Legal Requirement, (b) established or maintained any fund or asset that has not
been recorded in the books and records of such Acquired Company.

3.20

DISCLOSURE

(a)

No representation or warranty of Sellers in this Agreement and no statement in
the Disclosure Schedule omits to state a material fact necessary to make the
statements herein or therein, in light of the circumstances in which they were
made, not misleading.

(b)

There is no fact known to any Seller that has specific application to any
Seller, or any Acquired Company (other than general economic or industry
conditions) and that would have a Material Adverse Effect on the assets,
business, prospects, financial condition, or results of operations of the
Acquired Companies (on a consolidated basis), or is reasonably likely to result
in a Material Adverse Effect, that has not been set forth in this Agreement or
the Disclosure Schedule.

3.21

RELATIONSHIPS WITH RELATED PERSONS

(a)

Interest in Properties of Acquired Companies: Except as set forth in Part 3.21
of the Disclosure Schedule, neither any Seller, nor any Related Person of any
Seller or of any Acquired Company has any interest in any property (whether
real, personal, or mixed and whether tangible or intangible), used in or
pertaining to the Acquired Companies’ businesses.

(b)

Interest in Related or Competing Business: Except as set forth in Part 3.21 of
the Disclosure Schedule, neither any Seller nor any Related Person of any Seller
or of any Acquired Company is, owner (of record or as a beneficial owner) of an
equity interest or any other financial or profit interest in, a Person that has
(i) had business dealings or a material financial interest in any transaction
with any Acquired Company other than business dealings or transactions conducted
in the Ordinary Course of Business with the Acquired Companies at substantially
prevailing market prices and on substantially prevailing market terms, or (ii)
engaged in competition with any Acquired Company with respect to any line of the
products or services of such Acquired Company (a “Competing Business”) in any
market presently served by such Acquired Company, except for less than one
percent (1%) of the outstanding capital stock of any Competing Business that is
publicly traded on any recognized exchange or in the over-the-counter market.  

(c)

Dealings with Acquired Companies: Except as set forth in Part 3.21 of the
Disclosure Schedule, neither any Seller or any Related Person of any Seller or
of any Acquired Company is a party to any Contract with, or has any claim or
right against, any Acquired Company.





-

- 26 -

 -




3.22

[RESERVED]

3.23

REAL PROPERTY

No Acquired Company owns any real property.  Part 3.23 of the Disclosure
Schedule lists and describes briefly all real property leased or subleased to
any Acquired Company.  Each Acquired Company holds good and valid title to or
valid leasehold interests in all of the real property used in its business.  The
Acquired Companies have delivered to the Buyer correct and complete copies of
the leases and subleases (as amended to date) required to be listed on Part 3.23
of the Disclosure Schedule.  With respect to the real property required to be
listed on Part 3.23 of the Disclosure Schedule, (i) each lease or sublease is in
full force and effect and is legal, valid, binding and enforceable in accordance
with its terms, (ii) no notice has been received by any Acquired Company and no
Acquired Company has Knowledge that any party to any lease or sublease is in
breach or default or any event has occurred which, with notice or lapse of time,
would constitute a breach or default or permit termination, modification or
acceleration thereunder, and (iii) the Acquired Companies are in possession of
all such real property and have not sublet all or any part thereof.

3.24

SECURITIES LAW REPRESENTATIONS

(1) No Distribution: Each Seller  is acquiring such applicable portion of the
IHC Shares for its own account, for investment purposes only and not with a view
to a distribution of all or any part thereof (as such term is used in Section
2(11) of the Securities Act) in violation of applicable law. (2) Securities
Unregistered: Each Seller understands that the IHC Shares have not been
registered under the Securities Act or under any other applicable blue sky or
state securities law and cannot be sold unless subsequently registered under the
Securities Act and other applicable blue sky and state securities law or unless
an exemption from such registration is available.  (3) Seller Qualification:
Each Seller (i) has such knowledge and experience in financial and business
matters as to be capable of evaluating the merits and risks of the transactions
contemplated by this Agreement; (ii) has the ability to bear the economic risk
of the investment, including a complete loss of the investment; (iii) or one or
more of its Trustees is an “accredited investor” within the definition set forth
in Rule 501(a) promulgated under the Securities Act; (iv) has had the
opportunity to ask questions of, and receive answers from IHC and its management
concerning the terms and conditions of the transactions contemplated hereby and
to obtain additional information as such Seller has considered necessary to make
a determination as to whether to enter into the transaction contemplated hereby;
and (v) has been furnished, at a reasonable time prior to the sale of IHC
Shares, with IHC’s Annual Report on Form 10-K for the fiscal year ended December
31, 2004, IHC’s definitive proxy statement filed in connection with IHC’s 2005
annual meeting of stockholders, any subsequent periodic report filed by IHC with
the Securities and Exchange Commission, and any other information required to be
furnished by IHC to such Seller in accordance with Rule 502 of Regulation D
promulgated under the Securites Act..

3.25

PREMIUM TRUST ACCOUNTS

Part 3.25 of the Disclosure Schedule sets forth a complete and accurate list of
all trust accounts to which any Acquired Company is party.  All prior
withdrawals of funds by any





-

- 27 -

 -




Acquired Company or by any Seller from such premium trust accounts were proper
and appropriate under the terms of any agreement establishing such trust
accounts and describing the permitted withdrawals therefrom.  All such trust
accounts have sufficient funds to cover premiums due to the respective carriers.




3-A. REPRESENTATIONS AND WARRANTIES OF BUYER

Except as otherwise disclosed in this Agreement, IHC, and Buyer with respect to
all of the following except Section 3-A.6 (“IHC Shares”), severally represent
and warrant to each of the Sellers, as of the Closing Date, as follows:

1.

Existence and Power.  Each of IHC and Buyer (i) is a duly organized and validly
existing corporation under the laws of the state of its incorporation or
organization and (ii) has the requisite corporate power and authority to
execute, deliver and perform its obligations under this Agreement.

2.

Authorization; No Contravention.  The execution, delivery and performance by IHC
and Buyer of this Agreement and the Contemplated Transactions, in each case: (i)
have been duly authorized by all necessary corporate action; (ii) do not
contravene the terms of such corporation’s Organizational Documents; (iii) do
not violate, conflict with or result in any breach or contravention of, or the
creation of any lien under, any contractual obligation of the such entity or any
requirement of law applicable to such entity, except with respect to certain
credit agreement with Bank One, N.A.; and (iv) do not violate any Orders
against, or binding upon such entity.

3.

Governmental Authorization; Third-Party Consents.  No approval, consent,
compliance, exemption, authorization, or other action by, or notice to, or
filing with, any Governmental Body or any other Person, and no lapse of a
waiting period under a requirement of law, is necessary or required: (i) in
connection with IHC’s or Buyer’s execution and delivery of this Agreement or
performance under this Agreement, except with respect to certain credit
agreement with Bank One, N.A; or (ii) for the Sellers to enforce the terms of
this Agreement against IHC or Buyer.

4.

Binding Effect.  This Agreement has been duly executed and delivered, in each
case, by IHC and Buyer.  This Agreement constitutes the legal, valid and binding
obligations of each of IHC and Buyer, respectively, enforceable against each in
accordance with its terms.

5.

Broker’s, Finder’s or Similar Fees.  There are no brokerage commissions,
finder’s fees or similar fees or commissions payable by IHC or Buyer in
connection with the transactions contemplated by this Agreement.

6.

IHC Shares.  The IHC Shares are duly authorized and validly issued and are fully
paid and nonassessable. Such IHC Shares, when issued at the Closing pursuant to
Section 2.2, will be free and clear of any liens, options, charges,
restrictions, claims or encumbrances of any nature.





-

- 28 -

 -







4.

COVENANTS OF SELLERS PRIOR TO CLOSING DATE

4.1

ACCESS AND INVESTIGATION

Between the date of this Agreement and the Closing Date, Sellers  will, and will
cause each Acquired Company and its Representatives to, (a) afford Buyer and its
Representatives full and free access to each Acquired Companies’ personnel,
properties, contracts, books and records, and other documents and data, (b)
furnish Buyer with copies of all such Contracts, books and records, and other
existing documents and data as Buyer may reasonably request, and (c) furnish
Buyer with such additional financial, operating, and other data and information
as Buyer may reasonably request.

4.2

OPERATION OF THE BUSINESSES OF THE ACQUIRED COMPANIES

Between the date of this Agreement and the Closing Date, the Sellers  will, and
will cause each Acquired Company to:

(a)

conduct the business of such Acquired Company only in the Ordinary Course of
Business;

(b)

use their Best Efforts to preserve intact the current business organization of
such Acquired Company, keep available the services of the current officers,
employees, and agents of such Acquired Company, and maintain the relations and
good will with suppliers, customers, landlords, creditors, employees, agents,
and others having business relationships with such Acquired Company;

(c)

confer with Buyer concerning operational matters of a material nature; and

(d)

otherwise report periodically to Buyer concerning the status of the business,
operations, and finances of such Acquired Company.

4.3

NEGATIVE COVENANT

Except as otherwise expressly permitted by this Agreement, between the date of
this Agreement and the Closing Date, Sellers  will not, and will cause each
Acquired Company not to, without the prior written consent of Buyer, take any
affirmative action, or fail to take any reasonable action within their or its
control, as a result of which any of the changes or events listed in Section
3.14 is likely to occur.

4.4

REQUIRED APPROVALS

As promptly as practicable after the date of this Agreement, Sellers  will, and
will cause each Acquired Company to, make any filings required by Legal
Requirements to be made by them in order to consummate the Contemplated
Transactions.  Between the date of this Agreement and the Closing Date, Sellers
will, and will cause each Acquired Company to, (a)





-

- 29 -

 -




cooperate with Buyer with respect to all filings that Buyer elects to make or is
required by Legal Requirements to make in connection with the Contemplated
Transactions, and (b) cooperate with Buyer in obtaining any Consent required to
consummate the Contemplated Transactions.

4.5

[RESERVED]




4.6

PAYMENT OF INDEBTEDNESS BY RELATED PERSONS

Except as expressly provided in this Agreement and except for certain
indebtedness set forth on Schedule 4.6, Sellers will cause all indebtedness owed
to an Acquired Company by any Seller or any Related Person of any Seller to be
paid in full prior to Closing.

4.7

NO NEGOTIATION

Until such time, if any, as this Agreement is terminated pursuant to Section 7,
Sellers  will not, and will cause each Acquired Company and each of their
Representatives not to, directly or indirectly solicit, initiate, or encourage
any inquiries or proposals from, discuss or negotiate with, provide any
non-public information to, or consider the merits of any unsolicited inquiries
or proposals from, any Person (other than Buyer) relating to any transaction
involving the sale of the business or assets (other than in the Ordinary Course
of Business) of any Acquired Company, or any of the capital stock of any
Acquired Company, or any merger, consolidation, business combination, or similar
transaction involving any Acquired Company.

4.8

BEST EFFORTS

Between the date of this Agreement and the Closing Date, Sellers will use their
Best Efforts to cause the conditions in Sections 5 and 6 to be satisfied.

4.9

TAX MATTERS

Without the prior written consent of Buyer, no Seller shall make, nor cause or
permit the Acquired Companies to make, any change or any election, nor shall
such parties enter into any agreement, settle any claim or surrender any right,
grant a consent, or take any similar action with respect to Taxes if such action
would have the effect of increasing the liability of any Acquired Company for
any period ending after the Closing Date or decreasing any Tax attribute of any
Acquired Company existing on the Closing Date.

5.

CONDITIONS PRECEDENT TO BUYER’S OBLIGATION TO CLOSE

Buyer’s obligation to purchase the Shares and to take the other actions required
to be taken by Buyer at the Closing is subject to the satisfaction, at or prior
to the Closing, of each of the following conditions (any of which may be waived
by Buyer, in whole or in part):





-

- 30 -

 -




5.1

ACCURACY OF REPRESENTATIONS

All of Sellers’ representations and warranties in this Agreement (considered
collectively), and each of these representations and warranties (considered
individually), must have been accurate in all material respects as of the date
of this Agreement and as of the Closing Date, except to the extent that such
representations and warranties are qualified by the term “material,” or in
contain terms such as “Material Adverse Effect” or “Material Adverse Change,” in
which case such representations and warranties (as so written, including the
term “material” or “Material”) shall be true and correct in all respects at and
as of the Closing Date, as if made on the Closing Date, without giving effect to
any supplement to the Disclosure Schedule.

5.2

SELLERS’ PERFORMANCE

(a)

All of the covenants and obligations that Sellers  are required to perform or to
comply with pursuant to this Agreement at or prior to the Closing (considered
collectively), and each of these covenants and obligations (considered
individually), must have been duly performed and complied with in all material
respects.

(b)

Each document required to be delivered pursuant to Section 2.3 must have been
delivered, and each of the other covenants and obligations in Section 4 must
have been performed and complied with in all respects.

5.3

CONSENTS

Sellers will use their good faith efforts to obtain any Consent required to
consummate the Contemplated Transactions prior to the Closing and, for any
Consent not obtained prior to the Closing, Sellers and Buyer will cooperate to
obtain such Consent following the Closing.

5.4

ADDITIONAL DOCUMENTS

Each of the following documents must have been delivered to Buyer:

(a)

a non-foreign affidavit from each Seller dated as of the Closing Date, sworn
under penalty of perjury and in form and substance required under the Treasury
regulations issued pursuant to Code Section 1445 stating that such Seller is not
a “foreign person” within the meaning of such Code section; and

(b)

resignations as directors of the Company, from Lorraine S. Wood, Christy L.
Wood, Karrie T. Muller, and Gladys W. Wood.

5.5

NO PROCEEDINGS

Since the date of this Agreement, there must not have been commenced or
Threatened against Acquired Companies, or against any Person affiliated with
Acquired Companies, any Legal Proceeding (a) involving any challenge to, or
seeking damages or other relief in connection with, any of the Contemplated
Transactions, or (b) that may have the effect





-

- 31 -

 -




of preventing, delaying, making illegal, or otherwise interfering with any of
the Contemplated Transactions.

5.6

NO CLAIM REGARDING STOCK OWNERSHIP OR SALE PROCEEDS

There must not have been made or Threatened by any Person any claim asserting
that such Person (a) is the holder or the beneficial owner of, or has the right
to acquire or to obtain beneficial ownership of, any stock of, or any other
voting, equity, or ownership interest in, any of the Acquired Companies, or (b)
is entitled to all or any portion of the Purchase Price payable for the Shares.

5.7

NO PROHIBITION

Neither the consummation nor the performance of any of the Contemplated
Transactions will, directly or indirectly (with or without notice or lapse of
time), materially contravene, or conflict with, or result in a material
violation of, or cause Acquired Companies or any person affiliated with Acquired
Companies to suffer any Material Adverse Effect under, (a) any applicable Legal
Requirement or Order, or (b) any Legal Requirement or Order that has been
published, introduced, or otherwise proposed by or before any Governmental Body.

5.8

EMPLOYMENT MATTERS

The Salary Continuation Agreements with respect to Scott M. Wood, Stephen A.
Wood, and Christy Wood shall have been terminated.  New salary continuation
agreements for Scott M. Wood and Christy Wood, an employment agreement with
Scott M. Wood, and various employment-related agreements with Stephen A. Wood,
in forms acceptable to Buyer and each such individual, shall be executed at or
before the Closing.  IHC shall guarantee that portion of the preceding
obligations owed from IAC.

5.9

LIFE INSURANCE

(a)

All split dollar life policies insuring lives of senior management of the
Company shall have been terminated with the cash surrender value accumulated as
of time of termination returned to the Company, except that the ownership of one
certain policy, identified by policy number 4119178, shall be transferred from
the Company to Stephen A. Wood, and Stephen A. Wood shall make a promissory
note, in a mutually acceptable form, payable to the Company in an amount equal
to the cash surrender value accumulated on such tranferred policy as most
recently reported by the insurer, without interest.  To the extent that there is
any repayment obligation that any insured of such split dollar life policies
presently has to the Company with respect to any portion of the premium the
Company has paid on such policies, such obligation shall be forgiven by the
Company.  

(b)

The Company shall have cancelled a loan of $300,000 together with interest
accrued thereupon taken out by Stephen A. Wood from the Company in connection
with a policy loan of like amount taken out by the Company on the life insurance
policy, Policy Number 46 217 749, issued upon Stephen A. Wood’s life by New York
Life and Annuity Corporation.





-

- 32 -

 -




5.10

SUPPLEMENTAL LISTING

The supplemental listing application with respect to the IHC Shares must have
been approved by the New York Stock Exchange.

5.11

BANK CONSENT

Independence Capital Corp., an Affiliate of Buyer, shall have obtained the
Consent to the Contemplated Transactions from Bank One, N.A. as required under
certain Credit Agreement.

 

6.

CONDITIONS PRECEDENT TO SELLERS’ OBLIGATION TO CLOSE

Sellers’ obligations to sell the Shares and/or to take the other actions
required to be taken by Sellers at the Closing is subject to the satisfaction,
at or prior to the Closing, of each of the following conditions (any of which
may be waived by Sellers, in whole or in part):

6.1

BUYER’S PERFORMANCE

(a)

All of the covenants and obligations that Buyer is required to perform or to
comply with pursuant to this Agreement at or prior to the Closing (considered
collectively), and each of these covenants and obligations (considered
individually), must have been performed and complied with in all material
respects.

(b)

Buyer shall have made the cash payments and delivered the IHC Shares required
pursuant to Section 2.1.

6.2

NO INJUNCTION

There must not be in effect any Legal Requirement or any injunction or other
Order that (a) prohibits the sale of the Shares by Sellers to Buyer, and (b) has
been adopted or issued, or has otherwise become effective, since the date of
this Agreement.

6-A

POST-CLOSING COVENANTS

6-A.1

IHC COVENANT

IHC covenants to issue, in the aggregate, 33,333 shares of restricted IHC common
stock to such members of the Company’s senior management with such restrictions
and in such allocations as to be determined by Scott M. Wood.




7.

TERMINATION





-

- 33 -

 -




7.1

TERMINATION EVENTS

This Agreement may, by notice given prior to or at the Closing, be terminated:

(a)

by either Buyer or Sellers if a material Breach of any provision of this
Agreement has been committed by the other party and such Breach has not been
waived;

(b)

(1)

by Buyer if any of the conditions in Section 5 has not been satisfied as of the
Closing Date or if satisfaction of such a condition is or becomes impossible
(other than through the failure of Buyer to comply with its obligations under
this Agreement) and Buyer has not waived such condition on or before the Closing
Date; or (ii) by Sellers, if any of the conditions in Section 6 has not been
satisfied of the Closing Date or if satisfaction of such a condition is or
becomes impossible (other than through the failure of Sellers to comply with
their obligations under this Agreement) and Sellers have not waived such
condition on or before the Closing Date;

(c)

by mutual consent of Buyer and Sellers; or

(d)

by either Buyer or Sellers if the Closing has not occurred (other than through
the failure of any party seeking to terminate this Agreement to comply fully
with its obligations under this Agreement) on or before March 1, 2006, or such
later date as the parties may agree upon.

7.2

EFFECT OF TERMINATION

Each party’s right of termination under Section 7.1 is in addition to any other
rights it may have under this Agreement or otherwise, and the exercise of a
right of termination will not be an election of remedies.  If this Agreement is
terminated pursuant to Section 7.1, all further obligations of the parties under
this Agreement will terminate, except that the obligations in Sections 10.1 and
10.3 will survive; provided, however, that if this Agreement is terminated by a
party because of the Breach of the Agreement by the other party or because one
or more of the conditions to the terminating party’s obligations under this
Agreement is not satisfied as a result of the other party’s failure to comply
with its obligations under this Agreement, the terminating party’s right to
pursue all legal remedies will survive such termination unimpaired.

8.

TAX MATTERS

8.1

INDEMNITY

The Sellers  agree, on a joint and several basis, to indemnify and hold harmless
the Buyer and the Acquired Companies against the following Taxes and, except as
otherwise provided in Section 8.4, against any loss, damage, liability or
expense, including reasonable fees for attorneys and other outside consultants,
in excess (in the aggregate) of the amount of the Tax Reserve, incurred in
contesting or otherwise in connection with any such Taxes:  (i) Taxes imposed on
the Acquired Companies with respect to taxable periods of such Person ending on
or before the Closing Date;  (ii) in case of Taxes imposed on the Acquired
Companies with respect to a taxable period that begins before the Closing Date





-

- 34 -

 -




and ends after the Closing Date, the portion of any such Taxes that is allocable
to a partial period ending on the Closing Date; (ii) Taxes imposed on any
Acquired Company or any member of any affiliated group with which any of the
Acquired Companies file or have filed a Return on a consolidated or combined
basis for any taxable year arising prior to or which includes the Closing Date,
including liability under Treasury Regulation Section 1.1502-6 (and any similar
state or local statute); and (iii) Taxes imposed on the Buyer or the Acquired
Companies as a result of any breach of warranty or misrepresentation under
Section 3.9.

8.2

CONTESTS

(a)

After the Closing, the Buyer shall promptly notify Sellers  in writing of any
written notice of a proposed assessment or claim in an audit or administrative
or judicial proceeding of the Buyer or of any of the Acquired Companies which,
if determined adversely to the taxpayer, would be grounds for indemnification
under this Article 8; provided, however, that a failure to give such notice will
not affect the Buyer' right to indemnification under this Article 8 except to
the extent, if any, that, but for such failure, the Sellers  could have avoided
all or a portion of the Tax liability in question.

(b)

In the case of an audit or administrative or judicial proceeding that relates to
periods (including a partial period) ending on or before the Closing Date,
provided that the Sellers  acknowledge in writing their liability under this
Agreement to hold the Buyer and the Acquired Companies harmless against the full
amount of any adjustment which may be made as a result of such audit or
proceeding that relates to periods (including a partial period) ending on or
before the Closing Date, Sellers  shall have the right at their expense to
participate in and control (to the extent allowable) the conduct of such audit
or proceeding but only to the extent that such audit or proceeding relates
solely to a potential adjustment for which the Sellers  have acknowledged their
liability; the Buyer also may participate in any such audit or proceeding and,
if the Sellers  do not assume the defense of any such audit or proceeding, the
Buyer may defend the same in such manner as it may deem appropriate, including,
but not limited to, settling such audit or proceeding after giving five (5)
days' prior written notice to Sellers  setting forth the terms and conditions of
settlement.  In the event that issues relating to a potential adjustment for
which Sellers  have acknowledged its liability are required to be dealt with in
the same proceeding as separate issues relating to a potential adjustment for
which the Buyer would be liable, the Buyer shall have the right, at its expense,
to control the audit or proceeding with respect to the latter issues.

(c)

With respect to issues relating to a potential adjustment for which both, on the
one hand, the Sellers  (as evidenced by their acknowledgment under this Section
8.2) and, on the other hand, the Buyer or any Acquired Company could be liable,
(i) each party may participate in the audit or proceeding, and (ii) the audit or
proceeding shall be controlled by that party which would bear the burden of the
greater portion of the sum of the adjustment and any corresponding adjustments
that may reasonably be anticipated for future Tax periods.  The principle set
forth in the immediately preceding sentence shall govern also for purposes of
deciding any issue that must be decided jointly (including, without limitation,
choice of judicial forum) in situations in which separate issues are otherwise
controlled under this Article 8 by the Buyer and the Sellers .





-

- 35 -

 -




(d)

Neither the Buyer nor any of the Sellers shall enter into any compromise or
agree to settle any claim pursuant to any Tax audit or proceeding which would
adversely affect the other party for such year or a subsequent year without the
written consent of the other party, which consent may not be unreasonably
withheld.  The Buyer and Sellers  agree to cooperate, and the Buyer agrees to
cause the Acquired Companies to cooperate, in the defense against or compromise
of any claim in any audit or proceeding.

8.3

TIME OF PAYMENT

Payment by the Sellers  of any amounts due under this Article 8 in respect of
Taxes shall be made (i) at least three (3) Business Days before the due date of
the applicable estimated or final Return required to be filed by the Buyer on
which is required to be reported income for a period (including a partial
period) ending on or prior to the Closing Date, and (ii) within three (3)
Business Days following an agreement between the Sellers and the Buyer that an
indemnity amount is payable, an assessment of a Tax by a taxing authority, or a
"determination" as defined in Section 1313(a) of the Code.  If liability under
this Article 8 is in respect of costs or expenses other than Taxes, payment by
the Sellers  of any amounts due under this Article 8 shall be made within five
(5) Business Days after the date when the Sellers  has been notified by the
Buyer that Sellers  have a liability for a determinable amount under this
Article 8 and is provided with calculations or other materials supporting such
liability.

8.4

COOPERATION AND EXCHANGE OF INFORMATION

The Sellers and the Buyer will, and the Sellers  shall cause each Acquired
Company to, provide each other with such cooperation and information as either
of them reasonably may request of the other in filing any Return, amended Return
or claim for refund, determining a liability for Taxes or a right to a refund of
Taxes, participating in or conducting any audit or other proceeding in respect
of Taxes or making representations to or furnishing information to parties
subsequently desiring to purchase any of the Acquired Companies.  Such
cooperation and information shall include providing copies of relevant Tax
Returns or portions thereof, together with accompanying schedules, related work
papers and documents relating to rulings or other determinations by Tax
authorities.  Sellers shall make their employees, and shall cause each Acquired
Company to make their employees, available on a basis mutually convenient to
both Sellers , on the one hand, and Buyer, on the other hand, to provide
explanations of any documents or information provided hereunder.  Each of, on
the one hand, Sellers  and, on the other hand, the Buyer shall retain all Tax
Returns, schedules and work papers, records and other documents in its
possession relating to Tax matters of the Acquired Companies for each taxable
period first ending after the Closing Date and for all prior taxable periods
until the later of (i) the expiration of the statute of limitations of the
taxable periods to which such Tax Returns and other documents relate, without
regard to extensions except to the extent notified by the other party in writing
of such extensions for the respective Tax periods, and (ii) six years following
the due date (without extension) for such Tax Returns.  Any information obtained
under this Section 8.4 shall be kept confidential except as may be otherwise
necessary in connection with the filing of Tax Returns or claims for refund or
in conducting an audit or other proceeding.





-

- 36 -

 -




8.5

CONVEYANCE TAXES

Sellers  shall be liable for and shall hold the Buyer harmless against any real
property transfer or gains, sales, use, transfer, value added, stock transfer,
and stamp taxes, any transfer, recording, registration, and other fees, and any
similar Taxes which become payable in connection with the Contemplated
Transactions, and shall file, at their own expense, such applications and
documents as shall permit any such Tax to be assessed and paid on or prior to
the Closing Date in accordance with any available pre-sale filing procedure and
shall, in any event, file all necessary Tax Returns and other documentation
required to be filed with respect to such Taxes.  The Buyer shall, if required
by applicable law,  execute and deliver all instruments and certificates
necessary to enable Sellers  to comply with the foregoing.

9.

INDEMNIFICATION; REMEDIES

9.1

SURVIVAL; RIGHT TO INDEMNIFICATION NOT AFFECTED BY KNOWLEDGE

All representations, warranties, covenants, and obligations in this Agreement,
the Disclosure Schedule, the certificates delivered pursuant to Section 2.3, and
any other certificate or document delivered pursuant to this Agreement will
survive the Closing.  The right to indemnification, payment of Damages or other
remedy based on such representations, warranties, covenants, and obligations
will not be affected by any investigation conducted with respect to, or any
Knowledge acquired (or capable of being acquired) at any time, whether before or
after the execution and delivery of this Agreement or the Closing Date, with
respect to the accuracy or inaccuracy of or compliance with, any such
representation, warranty, covenant, or obligation.  The waiver of any condition
based on the accuracy of any representation or warranty, or on the performance
of or compliance with any covenant or obligation, will not affect the right to
indemnification, payment of Damages, or other remedy based on such
representations, warranties, covenants, and obligations.   

9.2

INDEMNIFICATION AND PAYMENT OF DAMAGES BY SELLERS

Subject to the limitations set forth in Section 9.3, Sellers jointly and
severally (the “Indemnifying Persons”), will indemnify and hold harmless Buyer,
the Acquired Companies, and their respective Representatives, stockholders,
controlling persons, and Affiliates (collectively, the “Indemnified Persons”)
for, and will pay to the Indemnified Persons the amount of, any loss, liability,
claim, damage (including incidental and consequential damages), expense
(including costs of investigation and defense and reasonable attorneys’ fees) or
diminution of value, whether or not involving a third-party claim,
(collectively, “Damages”), arising in connection with:

(a)

any Breach of any representation or warranty made by Sellers in this Agreement,
the Disclosure Schedule, or any other certificate or document delivered by
Sellers pursuant to this Agreement; and

(b)

any Breach by any Seller of any covenant or obligation of such Person in this
Agreement.





-

- 37 -

 -




The remedies provided in this Section 9.2 will not be exclusive of or limit any
other remedies that may be available to Buyer or the other Indemnified Persons.

9.3

LIMITATIONS

(a)

Exceptions to Limitations: Any limitation set forth in this Section 9.3 shall
not apply and be of no effect with respect to:  (i) any claim for
indemnification or reimbursement or obligation arising under this Agreement in
connection with Sections 3.2 (“Authority; No Conflict”), 3.3 (“Capitalization”),
3.6 (“Title to Assets”), 3.9 (“Taxes”), 3.11 (“Employee Benefits Plans and
Arrangements”) to the extent such claim or obligation relates to liabilities
under ERISA or to the Salary Continuation Agreements; (ii) any indemnification
obligation of any Seller arising under this Agreement arising out of the fraud
or intentional misrepresentation of the Sellers.

(b)

Threshold: The Sellers shall have no liability (for indemnification or
otherwise) with respect to matters set forth in Section 9.2 until the total of
all Damages with respect to such matters exceeds one hundred fifty thousand
dollars ($150,000);

(c)

Indemnity Cap: Notwithstanding any provision in this Agreement to the contrary,
the aggregate liability of a Seller arising under Section 9.2 shall be be
limited to, and shall not exceed one million five hundred thousand dollars
($1,500,000).  Any IHC Shares deposited in the escrow described in Section 2.3
(c) that are transferred to Buyer to satisfy any Seller obligation under this
Article 9 shall be valued at the market value of such Shares as of the date of
transfer.  Any increase or decrease in the value of the IHC Shares shall not
increase or decrease the dollar amount of the indemnity cap provided by this
Section 9.3 (c).

(d)

Expiration: Following the date that is eighteen (18) months after the Closing
Date, Sellers  will have no liability (for indemnification or otherwise) with
respect to any representation or warranty, or covenant or obligation to be
performed and complied with prior to or as of the Closing Date.

9.4

ESCROW; BUYER’S RIGHT TO SET OFF.

Upon notice to Sellers specifying in reasonable detail the basis for such
set-off, Buyer may set off any amount to which it may be entitled under this
Article 9 against amounts otherwise payable to Sellers or may give notice of a
Claim in such amount under the Escrow Agreement.  The exercise of such right of
set-off by Buyer in good faith, whether or not ultimately determined to be
justified, will not constitute an event of default under the applicable
Contracts between Buyer and Sellers.  Neither the exercise of nor the failure to
exercise such right of set-off or to give a notice of a Claim under the Escrow
Agreement will constitute an election of remedies or limit Buyer in any manner
in the enforcement of any other remedies that may be available to them.

9.5

NO CONTRIBUTION

The Indemnifying Persons shall not have and shall not exercise or assert (or
attempt to exercise or assert), any right of contribution, right of indemnity or
other right or remedy against the Indemnified Persons in connection with any
indemnification obligation or any other liability





-

- 38 -

 -




to which such Indemnifying Persons may become subject under or in connection
with this Agreement and the Contemplated Transactions.

9.6

PROCEDURE ––THIRD PARTY CLAIMS

(a)

Promptly after receipt by an Indemnified Person under Section 9.2 of notice of
the commencement of any Legal Proceeding against it, such Indemnfied Person
will, if a claim is to be made against an Indemnifying Person under such Section
9.2, give notice to the Indemnifying Person of the commencement of such claim,
but the failure to notify the Indemnifying Person will not relieve the
Indemnifying Person of any liability that it may have to any Indemnfied Person,
except to the extent that the Indemnifying Person demonstrates that the defense
of such action is prejudiced by the Indemnifying Person’s failure to give such
notice.

(b)

If any Legal Proceeding referred to in Section 9.6(a) is brought against an
Indemnfied Person and it gives notice to the Indemnifying Person of the
commencement of such Legal Proceeding, the Indemnifying Person will be entitled
to participate in such Legal Proceeding and, to the extent that it wishes
(unless (i) the Indemnifying Person is also a party to such Legal Proceeding and
the Indemnfied Person determines in good faith that joint representation would
be inappropriate, or (ii) the Indemnifying Person fails to provide reasonable
assurance to the Indemnfied Person of its financial capacity to defend such
Legal Proceeding and provide indemnification with respect to such Legal
Proceeding), to assume the defense of such Legal Proceeding with counsel
satisfactory to the Indemnfied Person and, after notice from the Indemnifying
Person to the Indemnfied Person of its election to assume the defense of such
Legal Proceeding, the Indemnifying Person will not, as long as it diligently
conducts such defense, be liable to the Indemnfied Person under this Article 9
for any fees of other counsel or any other expenses with respect to the defense
of such Legal Proceeding, in each case subsequently incurred by the Indemnfied
Person in connection with the defense of such Legal Proceeding, other than
reasonable costs of investigation.  If the Indemnifying Person assumes the
defense of a Legal Proceeding, (i) it will be conclusively established for
purposes of this Agreement that the claims made in that Legal Proceeding are
within the scope of and subject to indemnification; (ii) no compromise or
settlement of such claims may be effected by the Indemnifying Person without the
Indemnfied Person’s consent unless (A) there is no finding or admission of any
violation of Legal Requirements or any violation of the rights of any Person and
no effect on any other claims that may be made against the Indemnfied Person,
and (B) the sole relief provided is monetary damages that are paid in full by
the Indemnifying Person; and (iii) the Indemnfied Person will have no liability
with respect to any compromise or settlement of such claims effected without its
consent.  If notice is given to an Indemnifying Person of the commencement of
any Legal Proceeding and the Indemnifying Person does not, within ten (10) days
after the Indemnfied Person’s notice is given, give notice to the Indemnfied
Person of its election to assume the defense of such Legal Proceeding, the
Indemnifying Person will be bound by any determination made in such Legal
Proceeding or any compromise or settlement effected by the Indemnfied Person.

(c)

Notwithstanding the foregoing, if an Indemnfied Person determines in good faith
that there is a reasonable probability that a Legal Proceeding may adversely
affect it or its Affiliates other than as a result of monetary damages for which
it would be entitled to indemnification under this Agreement, the Indemnfied
Person may, by notice to the





-

- 39 -

 -




Indemnifying Person, assume the exclusive right to defend, compromise, or settle
such Legal Proceeding, but the Indemnifying Person will not be bound by any
determination of a Legal Proceeding so defended or any compromise or settlement
effected without its consent (which may not be unreasonably withheld).

(d)

Sellers hereby consent to the non-exclusive jurisdiction of any court in which a
Legal Proceeding is brought against any Indemnified Person for purposes of any
claim that an Indemnified Person may have under this Agreement with respect to
such Legal Proceeding or the matters alleged therein, and agree that process may
be served on Sellers with respect to such a claim anywhere in the world.

9.7

PROCEDURE–OTHER CLAIMS

A claim for indemnification for any matter not involving a third-party claim may
be asserted by notice to the party from whom indemnification is sought.

9.8

SHAREHOLDERS’ REPRESENATIVE

(a)

The Sellers hereby appoint the Shareholders’ Representative as their agent and
attorney-in-fact to act for and on behalf of each of the Sellers, with authority
under the scope of this Agreement and the Esrow Agreement to give and receive
notices and communications, to authorize delivery of cash or securities from the
Escrow Fund in satisfaction of claims by Indemnified Persons, to object to such
deliveries, to agree to, negotiate and enter into settlements and compromises
of, and comply with orders and decrees with respect to such claims, and to take
all actions necessary or appropriate in the judgment of such representative for
the accomplishment of the foregoing, all in accordance with the terms and
conditions of this Agreement and the Escrow Agreement.  A decision, act, consent
or instruction of the Shareholders’ Representative consistent with the foregoing
authority shall constitute a decision of all the Sellers and shall be final,
binding and conclusive upon each of the Sellers.  Without limiting the
generality of the foregoing, the Shareholders’ Representative shall have full
power and authority, on behalf of all the Sellers and their successors, to
interpret all the terms and provisions of this Agreement, to dispute or fail to
dispute any claim of indemnifiable Damages against the Escrow Fund made by an
Indemnified Person, to negotiate and compromise any dispute which may arise
under this Agreement, to sign any releases or other documents with respect to
any such dispute, and to authorize delivery of cash or securities from the
 Escrow Fund pursuant to the terms of the Escrow Agreement or any other payments
to be made with respect thereto.

(b)

The Shareholders’ Representative, or any successor hereafter appointed, may
resign and shall be discharged of his duties hereunder upon the appointment of a
successor Shareholders’ Representative as hereinafter provided.  In case of such
resignation, or in the event of the death or inability to act of the
Shareholders’ Representative, a successor shall be named from among the Sellers
or their designated representatives by a majority in interest of the voting
Shares held immediately prior to the Closing.  Each such successor Shareholders’
Representative shall have all the power, authority, rights and privileges hereby
conferred upon the original Shareholders’ Representative, and the term
“Shareholders’ Representative” as used herein shall be deemed to include such
successor Shareholders’ Representative.





-

- 40 -

 -




(c)

The Shareholders’ Representative shall not be liable to any Seller for any act
done or omitted hereunder as Shareholders’ Representative while acting in good
faith, absent gross negligence.  The Sellers shall severally indemnify the
Shareholders’ Representative and hold the Shareholders’ Representative harmless
against any loss, liability or expense incurred without gross negligence or bad
faith on the part of such Shareholders’ Representative and arising out of or in
connection with the acceptance or administration of such Shareholders’
Representative’s duties hereunder, including the reasonable fees and expenses of
any legal counsel retained by such Shareholders’ Representative.

(d)

The Shareholders’ Representative shall be entitled to rely upon any order,
judgment, certificate, demand, notice, instrument or other writing delivered to
it hereunder without being required to investigate the validity, accuracy or
content thereof nor shall the Shareholders’ Representative be responsible for
the validity or sufficiency of this Agreement.  In all questions arising under
this Agreement, the Shareholders’ Representative may rely on the advice of
counsel, and for anything done, omitted or suffered in good faith by the
Shareholders’ Representative based on such advice, the Shareholders’
Representative shall not be liable to Seller.




10.

GENERAL PROVISIONS

10.1

EXPENSES

Except as otherwise expressly provided in this Agreement, each party to this
Agreement will bear its respective expenses incurred in connection with the
preparation, execution, and performance of this Agreement and the Contemplated
Transactions, including all fees and expenses of agents, representatives,
counsel, and accountants, provided, however, that the parties agree that the
Company may pay all or part of such fees and expenses incurred by Sellers.  In
the event of termination of this Agreement, the obligation of each party to pay
its own expenses will be subject to any rights of such party arising from a
Breach of this Agreement by another party.

10.2

PUBLIC ANNOUNCEMENTS

Any public announcement or similar publicity with respect to this Agreement or
the Contemplated Transactions will be issued, if at all, at such time and in
such manner as Buyer determine.  Unless consented to by Buyer in advance or
required by Legal Requirements, prior to the Closing, Sellers shall, and shall
cause the Acquired Companies to, keep this Agreement strictly confidential and
may not make any disclosure of this Agreement to any Person.  Sellers and Buyer
will consult with each other concerning the means by which the Acquired
Companies’ employees, customers, and suppliers and others having dealings with
the Acquired Companies will be informed of the Contemplated Transactions, and
Buyer will have the right to be present for any such communication.





-

- 41 -

 -




10.3

NOTICES

All notices, consents, waivers, and other communications under this Agreement
must be in writing and will be deemed to have been duly given when (a) delivered
by hand (with written confirmation of receipt), (b) sent by telecopier (with
written confirmation of receipt), provided that a copy is mailed by registered
mail, return receipt requested, or (c) when received by the addressee, if sent
by a nationally recognized overnight delivery service (receipt requested), in
each case to the appropriate addresses and telecopier numbers set forth below
(or to such other addresses and telecopier numbers as a party may designate by
notice to the other parties):




Sellers:

Scott M. Wood, individually and as a Trustee on behalf of certain shareholders
listed on Schedule 2.1

2101 W. Peoria Ave., Suite 100

Phoenix, AZ 85029

Telephone No.: (602)906-6221

Telecopier No.: (602)906-6377

&

Stephen A. Wood,  individually and as a Trustee on behalf of certain
shareholders listed on Schedule 2.1

2101 W. Peoria Ave., Suite 100

Phoenix, AZ 85029

Telephone No.: (602) 906-6211

Telecopier No.: (602)906-6377

Buyer:

IAC Holding Corp.

&

Independence Holding Company




485 Madison Avenue – 14th Floor

New York, New York 10022

Attention: Mr. David T. Kettig

Telephone No.: (212) 355-4141 x3047

Telecopier No.: (212) 758-3376




10.4

JURISDICTION; SERVICE OF PROCESS

Any action or proceeding seeking to enforce any provision of, or based on any
right arising out of, this Agreement may be brought against any of the parties
in the courts of the





-

- 42 -

 -




State of Arizona, and each of the parties consents to the jurisdiction of such
courts (and of the appropriate appellate courts) in any such action or
proceeding and waives any objection to venue laid therein.  Process in any
action or proceeding referred to in the preceding sentence may be served on any
party anywhere in the world.

10.5

FURTHER ASSURANCES

The parties agree (a) to furnish upon request to each other such further
information, (b) to execute and deliver to each other such other documents, and
(c) to do such other acts and things, all as the other party may reasonably
request for the purpose of carrying out the intent of this Agreement and the
documents referred to in this Agreement.

10.6

WAIVER

The rights and remedies of the parties to this Agreement are cumulative and not
alternative.  Neither the failure nor any delay by any party in exercising any
right, power, or privilege under this Agreement or the documents referred to in
this Agreement will operate as a waiver of such right, power, or privilege, and
no single or partial exercise of any such right, power, or privilege will
preclude any other or further exercise of such right, power, or privilege or the
exercise of any other right, power, or privilege.  To the maximum extent
permitted by applicable law, (a) no claim or right arising out of this Agreement
or the documents referred to in this Agreement can be discharged by one party,
in whole or in part, by a waiver or renunciation of the claim or right unless in
writing signed by the other party; (b) no waiver that may be given by a party
will be applicable except in the specific instance for which it is given; and
(c) no notice to or demand on one party will be deemed to be a waiver of any
obligation of such party or of the right of the party giving such notice or
demand to take further action without notice or demand as provided in this
Agreement or the documents referred to in this Agreement.

10.7

ENTIRE AGREEMENT AND MODIFICATION

This Agreement supersedes all prior agreements between the parties with respect
to its subject matter and constitutes (along with the documents referred to in
this Agreement) a complete and exclusive statement of the terms of the agreement
between the parties with respect to its subject matter.  This Agreement may not
be amended except by a written agreement executed by the party to be charged
with the amendment.

10.8

ASSIGNMENTS, SUCCESSORS, AND NO THIRD-PARTY RIGHTS

Neither party may assign any of its rights under this Agreement without the
prior consent of the other parties, except that Buyer may assign any of theirs
rights under this Agreement to any one or more Affiliates of Buyer.  Subject to
the preceding sentence, this Agreement will apply to, be binding in all respects
upon, and inure to the benefit of the successors and permitted assigns of the
parties.  Nothing expressed or referred to in this Agreement will be construed
to give any Person other than the parties to this Agreement any legal or
equitable right, remedy, or claim under or with respect to this Agreement or any
provision of this Agreement.  This Agreement and all of its provisions and
conditions are for the sole and exclusive benefit of the parties to this
Agreement and their successors and assigns.





-

- 43 -

 -




10.9

SEVERABILITY

If any provision of this Agreement is held invalid or unenforceable by any court
of competent jurisdiction, the other provisions of this Agreement will remain in
full force and effect.  Any provision of this Agreement held invalid or
unenforceable only in part or degree will remain in full force and effect to the
extent not held invalid or unenforceable.

10.10

SECTION HEADINGS, CONSTRUCTION

The headings of Articles and Sections in this Agreement are provided for
convenience only and will not affect its construction or interpretation.  All
references to “Section” or “Sections” refer to the corresponding Section or
Sections of this Agreement.  All words used in this Agreement will be construed
to be of such gender or number as the circumstances require.  Unless otherwise
expressly provided, the word “including” does not limit the preceding words or
terms.

10.11

TIME OF ESSENCE

With regard to all dates and time periods set forth or referred to in this
Agreement, time is of the essence.

10.12

GOVERNING LAW

This Agreement will be governed by the laws of the State of Arizona without
regard to conflicts of laws principles.

10.13

COUNTERPARTS

This Agreement may be executed in one or more counterparts, each of which will
be deemed to be an original copy of this Agreement and all of which, when taken
together, will be deemed to constitute one and the same agreement.

10.14

INCORPORATION BY REFERENCE

All exhibits, schedules, and parts of Disclosure Schedule are incorporated by
reference into, and are part of, this Agreement.




[Signature page follows.]





-

- 44 -

 -




IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date first written above.




Independence Holding Company,

SAW TRUST I, dated November 1, 1986, as amended,

a Delaware corporation

       

By: /s/ David T. Kettig

Name: David T. Kettig

By:  /s/ Stephen A. Wood

Name: Stephen A. Wood

Title: SVP

Title: Trustee

     

IAC Holding Corp.,

SAW TRUST, dated April 1, 1991

a Delaware corporation

       

By:_ /s/ David T. Kettig

Name: David T. Kettig

By: /s/ Scott M. Wood

Name: Scott M. Wood

Title: SVP

Title: Trustee

       

SLW TRUST II, dated October 1, 1990,

    

By: /s/ Scott M. Wood

Name: Scott M. Wood

 

Title: Trustee

       

SLW TRUST III, dated January 1, 1998,

    

By: /s/ Scott M. Wood

Name: Scott M. Wood

 

Title: Trustee

       

SAW TRUST II, dated January 1, 2000,

    

By: /s/ Stephen A. Wood

Name: Stephen A. Wood

 

Title: Trustee

  





[Signature page to Stock Purchase Agreement]




STATE OF ARIZONA

)

 

)  ss.

County of Maricopa

)




On January 23, 2006, Stephen A. Wood and Scott Wood, known to me to be the
persons whose names are subscribed to the within instrument, personally appeared
before me and acknowledged that they executed the same for the purposes
contained therein.




Given under my hand and seal on January 23, 2006.




/s/ Lainie Lauermann

          Notary Public




Christy H. Wood, Witness

My Commission Expires:




8/25/2009





[Signature page to Stock Purchase Agreement]


